Exhibit 10.58

 

EXECUTION VERSION

 

SALE - PURCHASE AGREEMENT

 

by and among

 

333W34 SLG Owner LLC

 

as Seller,

 

and

 

ARC NY333W3401, LLC

 

as Purchaser

 

Premises:

 

333 West 34th Street

New York, New York

 

As of June 28, 2013

 

 

 

  

TABLE OF CONTENTS

 

    Page       1. Certain Definitions 1 2. Sale and Purchase 4 3. Purchase Price
4 4. Condition of Title 5 5. Closing 7 6. Violations 7 7. Apportionments 7 8.
Closing Deliveries 13 9. Conditions Precedent 17 10. Estoppel Certificates 20
11. Employee Matters; Union Agreements 21 12. Right of Inspection 22 13. Title
Insurance 24 14. Return of Deposit 25 15. Purchaser Defaults 26 16.
Representations and Warranties 26 17. Broker 32 18. Condemnation and Destruction
32 19. Escrow 33 20. Covenants 35 21. Transfer Taxes 39 22. Non-Liability 39 23.
Seller’s Inability to Perform; Seller’s Default 40 24. Condition of Premises 41
25. Environmental Matters 41 26. Tax Certiorari Proceedings 42 27. Notices 42
28. Entire Agreement 44 29. Amendments 44 30. No Waiver 44 31. Successors and
Assigns 44 32. Partial Invalidity 44 33. Section Headings; Incorporation of
Exhibits 44 34. Governing Law 44 35. Confidentiality 45 36. No Recording or
Notice of Pendency 45 37. Assignment 45 38. Counterparts 46 39. No Partnership
or Third Party Beneficiary 46 40. 1031 Exchange 46 41. Section 3.14 Audit 46 42.
Consequential and Punitive Damages 47

  

i

 

  

EXHIBITS

 



A Description of the Units and the Land 1(A) Existing Brokerage Agreements 1(B)
Form of Deeds 1(C) Description of Leases 1(D) Surviving Contracts 4(A) Title
Objections 8(A)(ii) Form of Bill of Sale 8(A)(iii) Form of Assignment and
Assumption of Leases 8(A)(vii) Form of Tenant Notice Letter 8(A)(xvi) Form of
Title Affidavit 8(A)(xx) Form of Assignment and Assumption of Surviving
Contracts 9(D)(ii)(a) Affidavit of Offeree 9(D)(ii)(b) Affidavit of Offeror 10
Form of Tenant Estoppel Certificate 16(A)(iii) Rent Arrearages 16(A)(iv) Tenant
Deposits 16(A)(v) Union Employees and Union Agreements 16(A)(vi) Service
Contracts 16(A)(xii) Pending Litigation 16(A)(xiv) Open Tax Certiorari
Proceedings 16(A)(xviii) Leasing Costs

 



ii

 

  

SALE-PURCHASE AGREEMENT (this “Agreement”), made as of the 28th day of June,
2013, by and among 333W34 SLG Owner LLC, a Delaware limited liability company
having an address c/o SL Green Realty Corp., 420 Lexington Avenue, New York, New
York 10170 (“Seller”), and ARC NY333W3401, LLC, a Delaware limited liability
company, having an address c/o American Realty Capital, 405 Park Avenue, 15th
floor, New York, New York 10022 (“Purchaser”).

 

RECITALS:

 

WHEREAS, Seller owns that certain real property situated in the Borough of
Manhattan, City of New York, County of New York and State of New York more
particularly described on Exhibit A annexed hereto and made a part hereof (the
“Land”), the building located thereon commonly identified as 333 West 34th
Street, New York, New York (the “Building”) and each of the condominium units
designated as Unit A, Unit B and Unit C, each as more particularly described on
Exhibit A annexed hereto and made a part hereof (individually, a “Unit” and
collectively, the “Units”) of the condominium known as the 333 West 34th Street
Condominium (the “Condominium”) located at 333 West 34th Street, New York, New
York; and

 

WHEREAS, Seller desires to sell the Premises (hereinafter defined) to Purchaser,
and Purchaser desires to purchase the Premises from Seller, subject to and upon
all the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser hereby agree
as follows:

 

1.Certain Definitions.

 

A.For purposes of this Agreement, in addition to the terms defined in the
Recitals and elsewhere in the body of this Agreement, the following terms shall
have the meanings indicated below:

 

“Brokerage Agreements” shall mean the agreements between Seller and any leasing
brokers which are set forth on Exhibit 1(A).

 

“By-Laws” shall mean the by-laws of the Condominium in the form recorded with
the Declaration in the Register’s Office, and any amendments thereto.

 

“Closing” shall mean the consummation of the sale by Seller and the acquisition
by Purchaser of fee title to the Premises, including the consummation of each of
the actions enumerated in Article 9 of this Agreement or the waiver of such
action by the party in whose favor such action is intended.

 

“Closing Date” shall mean the date established for the Closing under this
Agreement as set forth in Article 5 of this Agreement.

 

“Condominium Board” shall mean the Board of Managers of the Condominium.

 

 

 

  

“Condominium Documents” shall mean the Declaration, the By-Laws (including the
Rules and Regulations) and the Floor Plans.

 

“Declaration” shall mean the Declaration of the 333 West 34th Street
Condominium, dated February 17, 2010, submitting the Property to the provisions
of Article 9-B of the New York State Real Property Law and recorded on February
24, 2010 in the Register’s Office in CRFN 2010000064661, as amended by that
certain First Amendment, dated as of March 1, 2011, and recorded in the
Register’s Office on June 6, 2013 in CRFN 2013000225798.

 

“Deeds” shall mean the deed(s) for the Property, substantially in the form
annexed hereto as Exhibit 1(B).

 

“Escrow Agent” shall mean Fidelity National Title Insurance Company, having an
office at 485 Lexington Avenue, 18th Floor, New York, New York 10017, Attention
Nick De Martini.

 

“Fixtures” shall mean all equipment, fixtures and appliances of whatever nature
which are (i) affixed to the Property and (ii) owned by Seller.

 

“Floor Plans” shall mean the floor plans of the Units filed with the Register’s
Office in accordance with the requirements of the Condominium Act, as amended.

 

“Hazardous Materials” shall mean any solid wastes, toxic or hazardous
substances, wastes or contaminants, polychlorinated biphenyls, paint or other
materials containing lead, urea formaldehyde foam insulation, radon, asbestos,
and asbestos containing material, petroleum product and any fraction thereof as
any of these terms is defined in or for the purposes of any Relevant
Environmental Laws (as hereinafter defined), and any Pathogen (as hereinafter
defined).

 

“Leases” (each individually, a “Lease”) shall mean the leases, tenancies,
concessions, licenses and occupancies affecting the Premises to which Seller is
a party (specifically excluding any subleases or other tenancies or occupancies
to which Seller is not a party), as the same may be amended, modified or
extended from time to time in accordance with the terms of this Agreement, and
any New Leases (hereinafter defined) entered into between the date hereof and
the Closing Date in accordance with the terms of this Agreement.

 

“Pathogen” shall mean any pathogen, toxin or other biological agent or
condition, including but not limited to, any fungus, mold, mycotoxin or
microbial volatile organic compound.

 

“Personal Property” shall mean the aggregate of the following, if any:

 

i.Seller’s right, title and interest, if any, in and to all licenses, permits,
warranties, guaranties, indemnities, and bonds, which (a) relate exclusively to
the Property or to any other Personal Property to which Seller has sole title
and (b) are assignable by Seller to Purchaser; and

 

2

 

  

ii.All equipment, appliances, tools, machinery, supplies, building materials and
other similar personal property which are (a) owned by Seller as of the date of
this Agreement and (b) located in the Property and used in the day-to-day
operation or maintenance of the Property, but expressly excluding the Fixtures
and any and all personal property owned by any property manager, tenants in
possession, public or private utilities licensees or contractors.
Notwithstanding the foregoing, “Personal Property” expressly excludes, and
Seller shall not be required to convey, and Purchaser shall not be entitled to
receive, any items containing the logo of Seller or any of Seller’s affiliates,
or any computer programs, software and documentation thereof, electronic data
processing systems, program specifications, source codes, logs, input data and
report layouts and forms, record file layouts, diagrams, functional
specifications and variable descriptions, flow charts and other related
materials.

 

“Premises” shall mean the Property, the Fixtures, and the Personal Property.

 

“Property” shall mean the Land and the Building, including each of the Units.

 

“Recognition Agreement” means, with respect to any sublease, license or other
occupancy agreement under any Lease, an agreement to the effect that if the
applicable Lease terminates during the term of such sublease, license or other
occupancy agreement for any reason other than by reason of the occurrence of a
fire or other casualty, or a condemnation, or the Tenant’s exercising the
Tenant’s right to terminate the applicable Lease in accordance with the express
terms of the applicable Lease, then (i) Seller will not evict such subtenant,
licensee or other occupant, disturb such subtenant’s, licensee’s or other
occupant’s possession or terminate or disturb such subtenant’s, licensee’s or
other occupant’s occupancy of the space that such sublease, license or other
occupancy agreement demises, and will recognize such subtenant, licenses or
other occupant as the direct tenant of Seller, subject to and in accordance with
the terms and conditions of such agreement, and (ii) such subtenant, licensee,
or other occupant will recognize Seller as such subtenant’s direct landlord,
subject to and in accordance with the terms and conditions of such agreement.

 

“Register’s Office” shall mean the New York City Office of the Register, New
York County.

 

“Relevant Environmental Laws” shall mean any and all laws, rules, regulations,
orders and directives, whether federal, state or local, applicable to the
Premises or any part thereof with respect to the environmental condition of the
Premises, and any activities conducted on or at the Premises, including by way
of example and not limitation: (i) Hazardous Materials; (ii) air emissions,
water discharges, noise emissions and any other environmental, health or safety
matter; (iii) the existence of any underground storage tanks that contained or
contain Hazardous Materials; and (vi) the existence of PCB contained electrical
equipment.

 

“Service Contracts” shall mean any management, service or maintenance contracts
or other agreements of similar nature, excluding Union Agreements (hereinafter
defined).

 

3

 

  

“Surviving Contracts” shall mean any Service Contracts entered into after the
date hereof which remain in effect after the Closing, to the extent permitted
under this Agreement, and those Service Contracts listed on Exhibit 1(D)
attached hereto.

 

“Tenants” (each individually, a “Tenant”) shall mean the tenants, licensees or
other occupants occupying space in the Building pursuant to and as a party to
the Leases.

 

“Title Insurer” shall mean, collectively, Chicago Title Insurance Company, 711
Third Avenue, 5th Floor, New York, New York 10017, Attn: Elliot L. Hurwitz, as
to a not less than one-quarter (1/4) share as co-insurer, and American Title
Services, LLC as agent for Fidelity National Title Insurance Company, 405 Park
Avenue, 15th Floor, New York, New York 10022, Attn: Kirsten Winand, as to the
balance.

 

B.Certain References.

 

i.The use of the masculine gender in this Agreement shall be deemed to refer to
the feminine gender and the use of the singular shall be deemed to refer to the
plural and vice versa whenever the context so requires.

 

ii.The terms “herein,” “hereof” or “hereunder,” or similar terms used in this
Agreement, refer to this entire Agreement and not to the particular provision in
which the terms are used, unless the context otherwise requires.

 

iii.Whenever in this Agreement the term “including” is used, it shall be deemed
to mean “including without limitation,” unless expressly provided otherwise.

 

iv.Whenever in this Agreement the term “not be unreasonably withheld” or similar
terms are used, it shall be deemed to mean “not unreasonably withheld,
conditioned or delayed,” whether or not so stated.

 

2.            Sale and Purchase. In consideration of, and upon and subject to,
the mutual covenants and agreements set forth in this Agreement, and for other
good and valuable consideration, the mutual receipt and legal sufficiency of
which are hereby acknowledged, Seller agrees to sell and convey all of Seller’s
right, title and interest in and to the Premises, the Leases and the Surviving
Contracts to Purchaser, and Purchaser agrees to purchase the Premises, the
Leases and the Surviving Contracts from Seller. Seller and Purchaser agree that
the Personal Property included in this sale, if any, is negligible and that no
portion of the Purchase Price (as hereinafter defined) is attributable to the
Personal Property included in this sale.

 

3.            Purchase Price. The purchase price for the Premises (the “Purchase
Price”) is Two Hundred Twenty Million, Two Hundred Fifty Thousand and No/100
Dollars ($220,250,000.00), payable as follows: (i) Twenty Million and No/100
Dollars ($20,000,000.00) (the “Deposit”) on the date hereof to Escrow Agent, by
wire transfer of immediately available federal funds to an account designated by
Escrow Agent, to be held by Escrow Agent pursuant to and in accordance with the
provisions of Article 19 of this Agreement; and (ii) subject to the
apportionments and other credits provided for in this Agreement, the balance of
the Purchase Price on the Closing Date by wire transfer of immediately available
federal funds to an account or accounts designated by Seller. Seller and
Purchaser agree that any interest earned on the Deposit shall be credited to the
Purchase Price upon the Closing.

 

4

 

 

4.           Condition of Title. The Premises shall be sold, and title thereto
conveyed, subject only to the provisions of Article 13 and to the following
matters (collectively, the “Permitted Exceptions”):

 

A.the matters set forth in Schedule B of that certain Certificate and Report of
Title issued by Chicago Title Insurance Company on June 3, 2013 under Title No.
3113-00305 (the “Commitment”) other than those items listed on Exhibit 4(A);

 

B.the Condominium Documents;

 

C.the Leases;

 

D.all Violations (as hereinafter defined);

 

E.all present and future zoning, building, environmental and other laws,
ordinances, codes, restrictions and regulations of all governmental authorities
having jurisdiction with respect to the Property, including, without limitation,
landmark designations and all zoning variances and special exceptions, if any;

 

F.liens, encumbrances, violations and defects (including, without limitation,
any mechanics’ and/or materialmen’s lien or any judgment arising as a result
thereof), removal of which is an obligation of a Tenant;

 

G.All presently existing and future liens for unpaid real estate taxes and water
and sewer charges not due and payable as of the date of the Closing, subject to
adjustment as hereinbelow provided;

 

H.All covenants, restrictions and rights and all easements and agreements for
the erection and/or maintenance of water, gas, steam, electric, telephone, sewer
or other utility pipelines, poles, wires, conduits or other like facilities, and
appurtenances thereto, over, across and under the Property which are either (a)
presently existing or (b) granted to a public utility or adjoining owner in the
ordinary course, provided that the same shall not prevent the use of the
Property for its current use;

 

I.State of facts shown on or by survey prepared by Charles J. Dearine, dated
June 29, 1954 and June 14, 1956, visually inspected and redrawn by Harwood and
Harwood and Harwood P.C., dated October 14, 1983, last updated by visual
examination by Harwood Surveying P.C. on April 5, 2007 and certified to Lawyers
Title Insurance Company (Title Number M20326), and any additional facts which
would be shown on an accurate update thereto (collectively, “Facts”), provided
that, solely with respect to such additional Facts, the same shall not prevent
the use of the Property for its current use;

 

J.The Surviving Contracts;

 

5

 

 

K.Consents by any former owner of the Land for the erection of any structure or
structures on, under or above any street or streets on which the Land may abut;

 

L.Possible encroachments and/or projections of stoop areas, roof cornices,
window trims, vent pipes, cellar doors, steps, columns and column bases, flue
pipes, signs, piers, lintels, window sills, fire escapes, satellite dishes,
protective netting, sidewalk sheds, ledges, fences, coping walls (including
retaining walls and yard walls), air conditioners and the like, if any, on,
under or above any street or highway, the Building, or any adjoining property,
provided that the same shall not prevent the use of the Premises for its current
use;

 

M.Variations between tax lot lines and lines of record title;

 

N.Standard exclusions from coverage contained in the ALTA form of owner’s title
insurance policy;

 

O.Any financing statements, chattel mortgages, encumbrances or mechanics’ or
other liens entered into by Seller, or arising from, any financing statements
filed on a day more than five (5) years prior to the Closing and not naming
Seller as the debtor thereunder, and any financing statements, chattel
mortgages, encumbrances or mechanics’ or other liens filed against property no
longer contained in the Premises, provided that in either case the Title Insurer
shall omit such matters as exceptions from the title insurance policy to be
issued to Purchaser at Closing;

 

P.Any lien or encumbrance arising out of the acts or omissions of Purchaser;

 

Q.Any other matter which the Title Insurer may raise as an exception to title,
provided the Title Insurer will shall omit such matter as an exception from the
title insurance policy to be issued to Purchaser at Closing and no prohibition
of present use or maintenance of the Premises will result therefrom, as may be
applicable;

 

R.Any encumbrance that will be extinguished upon conveyance of the Premises to
Purchaser, provided that the Title Insurer shall omit such encumbrance as an
exception from the title insurance policy to be issued to Purchaser at Closing;
and

 

S.any other matter which, pursuant to the terms of this Agreement, is a
permitted condition of the transaction contemplated by this Agreement or has
been accepted or deemed accepted by Purchaser.

 

6

 

 

5.            Closing. The “Closing” shall mean the consummation of each of the
actions set forth in Article 8 of this Agreement, or the waiver of such action
by the party in whose favor such action is intended, and the satisfaction of
each condition precedent to the Closing set forth in Article 9 and elsewhere in
this Agreement, or the waiver of such condition precedent by the party intended
to be benefited thereby. The Closing shall take place commencing at 10:00 a.m.
on the date that is thirty (30) days after the date of this Agreement (as the
same may be adjourned by Seller or Purchaser pursuant to the terms of this
Agreement, the “Scheduled Closing Date”, and the date upon which the Closing
occurs, the “Closing Date”). Purchaser shall be entitled to one (1) adjournment
of the Scheduled Closing Date, which adjournment shall be made upon not less
than one (1) business day prior written notice to Seller; provided, however,
that Purchaser shall be obligated to close title to the Premises, in accordance
with the terms and conditions of this Agreement, on or before the date that is
sixty (60) days after the date of this Agreement (the “Outside Closing Date”).
TIME SHALL BE OF THE ESSENCE as to Purchaser’s obligations hereunder to
consummate the Closing on the Outside Closing Date. In addition, Purchaser shall
have the right to accelerate the Scheduled Closing Date or the Outside Closing
Date, as applicable, upon five (5) business days prior written notice to Seller;
provided that all conditions precedent to both Purchaser’s and Seller’s
respective obligations to close under this Agreement shall have been satisfied
(or waived in writing) (but such acceleration of the Closing Date by Purchaser
shall not accelerate any obligation or condition of Seller which Seller would
have otherwise been required to satisfy hereunder prior to Closing, and Seller’s
failure to close on such accelerated Closing Date shall not constitute a default
by Seller under this Agreement). The Closing shall take place at (i) the offices
of Paul, Weiss, Rifkind, Wharton & Garrison, LLP, 1285 Avenue of the Americas,
New York, New York, (ii) at Purchaser’s option, at the offices of (x) the
lending institution providing Purchaser’s financing for Purchaser’s purchase of
the Property, or (y) such lending institution’s attorneys, provided that in
either case such offices are located in the Borough of Manhattan, New York City,
or (iii) at such other place which the parties shall mutually agree.

 

6.            Violations. The Premises are sold, and Purchaser shall accept
same, subject to any and all violations of law, rules, regulations, ordinances,
orders or requirements noted in or issued by any federal, state, county,
municipal or other department or governmental agency having jurisdiction against
or affecting the Premises or the Property whenever noted or issued, including,
without limitation, sidewalk notices or violations (collectively, “Violations”)
and any conditions which could give rise to any Violations. Seller shall have no
obligation to cure or remove any Violations, except that Seller shall be
responsible for any penalties, fees, or fines (or interest thereon) imposed on
or before the Closing in connection with any Violations.

 

7.            Apportionments.

 

A.The following shall be apportioned between Seller and Purchaser at the Closing
with respect to the Premises as of 11:59 p.m. of the day immediately preceding
the Closing Date, and the net amount thereof either shall be paid by Purchaser
to Seller or credited to Purchaser, as the case may be, at the Closing:

 

i.Common Charges, including any special assessments then in effect, if any, for
the month in which the Closing occurs and any other outstanding Common Charges
or assessments;

 

ii.Real property taxes and assessments (or installments thereof), payments
required to be made to any business improvement district (“BID taxes”) and vault
charges, except those required by Leases to be paid by a Tenant directly to the
entity imposing same;

 

iii.Water rates and charges, except those required by Leases to be paid by a
Tenant directly to the entity imposing same;

 

7

 

 

iv.Sewer taxes and rents, except those required by Leases to be paid by a Tenant
directly to the entity imposing same;

 

v.Rents (as hereinafter defined), if, as and when collected, in accordance with
Section 7(F) hereof;

 

vi.Leasing Costs (hereinafter defined), in accordance with Section 20(B) hereof;

 

vii.Payments due under any Surviving Contracts;

 

viii.wages, sick days, vacation days and employee benefit fund contributions
(other than and not including pension withdrawal liability, which is addressed
in Article 11 hereof); and

 

ix.All other items customarily apportioned in connection with the sale of
similar properties similarly located.

 

B.Apportionment of real property taxes, BID taxes, water rates and charges,
sewer taxes and rents and vault charges shall be made on the basis of the fiscal
year for which assessed. If the Closing Date shall occur before the real
property tax rate, BID taxes, water rates or charges, sewer taxes or rents or
vault charges are fixed, apportionment for any item not yet fixed shall be made
on the basis of the real property tax rate, BID taxes, water rates and charges,
sewer taxes and rents or vault charges, as applicable, for the preceding year
applied to the latest assessed valuation. After the real property taxes, BID
taxes, water rates and charges, sewer taxes and rents and vault charges are
finally fixed, Seller and Purchaser shall make a recalculation of the
apportionment of same after the Closing, and Seller or Purchaser, as the case
may be, shall make an appropriate payment to the other based upon such
recalculation.

 

C.The amount of any of the unpaid taxes, assessments, water rates or charges,
sewer rents and vault charges which Seller is obligated to pay and discharge,
with interest and penalties thereon (if any) to the Closing Date may, at
Seller’s option, be allowed to Purchaser out of the balance of the Purchase
Price, provided that official bills therefor with interest and penalties thereon
(if any) are furnished by Seller at the Closing and provided that the Title
Insurer will omit same as exceptions from Purchaser’s title insurance policy, at
no additional cost or expense to Purchaser.

 

8

 

 

D.If any refund of real property taxes, BID taxes, water rates or charges, sewer
taxes or rents or vault charges is made after the Closing Date covering a period
prior to and/or after the Closing Date, the same shall be applied first to the
reasonable out-of-pocket costs incurred by Seller or Purchaser, as the case may
be, in obtaining same and the balance, if any, of such refund, to the extent
received by Purchaser, shall be paid to Seller to the extent that any portion
thereof is attributable to the period prior to the Closing Date and, to the
extent received by Seller, shall be paid to Purchaser to the extent that any
portion thereof is attributable to the period commencing on the Closing Date.
Any payment to Seller pursuant to the immediately preceding sentence shall be
net of any amount payable to a Tenant in accordance with its Lease (and any
payment to Purchaser by Seller pursuant to the immediately preceding sentence
shall include any amount payable to a Tenant in accordance with its Lease, and
Purchaser shall pay any such amounts received by Purchaser from Seller to the
extent owing to such Tenant). Purchaser hereby agrees to indemnify, defend and
hold harmless Seller against any claims, losses, costs and expenses incurred by
Seller to the extent resulting from Purchaser’s failure to remit such amount
payable to such Tenant pursuant to its Lease promptly after receipt thereof from
Seller by Purchaser (including, without limitation, any reasonable attorneys’
fees, disbursements and court costs). Purchaser’s indemnification obligations
hereunder shall survive the Closing and delivery of the Deeds.

 

E.If there are meters measuring water consumption or sewer usage at the Property
(other than meters measuring water consumption or sewer usage for which a Tenant
is obligated to pay under its Lease directly to the taxing authority or
utility), Seller shall attempt to obtain readings to a date not more than thirty
(30) days prior to the Closing Date. If such readings are not obtained (and if
such readings are obtained, then with respect to any period between such reading
and the Closing Date), water rates and charges and sewer taxes and rents, if
any, shall be apportioned based upon the last meter readings, subject to
reapportionment when readings for the relevant period are obtained after the
Closing Date. If any of the Tenants pay electric charges based on a submeter for
their electric consumption, then Seller shall cause any such submeter to be read
as close as possible to the Closing Date and upon completion of such reading,
Seller shall bill each such Tenant electric charges, based on such reading. At
the Closing, Seller shall provide the Purchaser with documentation as to any
such readings and billings for submetered electric charges.

 

F.To the extent that Seller or Purchaser receives Rents after the Closing Date,
the same shall be held in trust by Seller or Purchaser, as the case may be, and
shall be applied in the order of priority set forth in this Section 7(F).

 

i.The following terms shall be as defined herein: “Base Rents”: fixed rent, and
other amounts of a fixed nature (which may include, without limitation, electric
inclusion and supplemental water, HVAC and condenser water charges paid or
payable by Tenants); “Overage Rents”: a percentage of the Tenant’s business
during a specified annual or other period (sometimes referred to as “percentage
rent”), so-called “escalation rent”, and additional rent based upon increases in
or otherwise attributable to real estate and BID taxes, operating expenses,
utility costs, a cost of living index or porter’s wages or otherwise, but which
shall in no event include Reimbursable Payments (as hereinafter defined);
“Reimbursable Payments”: overtime heat, air conditioning or other utilities or
services; freight elevator; electric inclusion and adjustments related to
electric usage (such as rate and/or fuel adjustments and survey); submetered
electric; supplemental water, HVAC, and condenser water charges; services or
repairs, and labor costs associated therewith, to the extent to which a Tenant
is obligated to reimburse the landlord under its Lease or for which a Tenant has
separately contracted with Seller or its agent; true-ups on account of
escalation and/or additional rent for years prior to the year in which the
Closing occurs; amounts payable for above standard cleaning; and all other items
that are payable to Seller as reimbursement or payment for above standard or
overtime services (but which amounts shall not be treated as Reimbursable
Payments if already included in a Tenant’s Base Rents); and “Rents”: all amounts
due and owing from Tenants, however characterized, including, without
limitation, Base Rents, Overage Rents and Reimbursable Payments.

 

9

 

 

ii.Base Rents and Overage Rents shall be adjusted and prorated on an as, if and
when collected basis. Base Rents and Overage Rents collected by Purchaser or
Seller after the Closing from any Tenant who owes any such amounts for periods
prior to the Closing shall be applied in the following order: (a) first, in
payment of such amounts owed by such Tenant for the month in which the Closing
occurs, (b) second, in payment of such amounts owed by such Tenant for periods
after the month in which the Closing occurs, (c) third, in payment of such
amounts owed by such Tenant (if any) for any periods prior to the month in which
the Closing occurs, and (d) fourth, the balance, if any, to Purchaser. Each such
amount, less any third party costs of collection (including reasonable
attorneys’ fees and expenses) reasonably allocable thereto, shall be paid over
as provided above, and the party who receives any such amount shall promptly pay
over to the other party any portion thereof to which it is so entitled.
Notwithstanding the foregoing provisions of this Section 7(F)(ii), if any Tenant
remits payment after Closing of Overage Rents that such Tenant specifically
designates as being on account of Overage Rents for a period prior to Closing,
such amount will not be subject to this Section 7(F)(ii), but shall be paid to
or retained by Seller; provided, however, that if such Tenant is in default in
the payment of Rents for any period after Closing at the time such payment is
made (it being understood that a Tenant shall not be deemed to be in default
under such Tenant’s Lease of the payment of Overage Rent in the event that such
Tenant is reviewing, in accordance with any rights set forth in such Tenant’s
Lease, any calculation or billing of Overage Rent submitted by Purchaser during
any period that such Tenant has the right pursuant to such Tenant’s Lease to
contest such billing or calculation), then such payment shall be turned over to
Purchaser and applied as provided in this Section 7(F)(ii).

 

iii.Reimbursable Payments shall not be apportioned or adjusted to the extent
they relate to a period of time prior to the Closing Date. Reimbursable Payments
incurred and which relate to a period of time prior to the Closing Date shall
belong in their entirety to Seller, and shall be retained by Seller, and/or paid
over to Seller by Purchaser, as applicable, on an as, if and when collected
basis. To the extent a payment is made by a Tenant to Purchaser after the
Closing Date which is specifically designated as being on account of one or more
Reimbursable Payments due to Seller, by reference to a charge, invoice number or
otherwise, or is of an amount which is equal to one or more Reimbursable
Payments due to Seller, then same shall be treated as a Reimbursable Payment
which relates to a period of time prior to the Closing Date, and shall be paid
over to Seller promptly upon receipt thereof.

 

10

 

 

iv.Purchaser shall bill Tenants who owe Rents for periods prior to the Closing
on a monthly basis for a period of three (3) consecutive months following the
Closing and shall use commercially reasonable efforts to collect such past due
Rents (which efforts shall include, but not be limited to, including such
amounts in Purchaser’s invoices and notices for such period of three (3)
months), but Purchaser shall have no liability for the failure to collect any
such amounts and shall not be required to conduct eviction proceedings or take
any other legal action to enforce collection of any such amounts owed to Seller
by Tenants. If Purchaser shall fail to collect such past due Rents after such
three (3) month period, Seller shall have the right to pursue such Tenants to
collect such delinquencies (including, without limitation, the prosecution of
one or more lawsuits); provided, however, that in no event shall Seller have the
right to terminate, or cause the termination of, the Lease of any such Tenants.
Subject to Section 7(F)(ii) and Section 7(F)(iii) above, any sums collected by
Seller after the Closing on account of Rents shall be turned over promptly to
Purchaser without offset or deduction, for application by Purchaser in
accordance with this Agreement.

 

v.Purchaser shall (a) promptly render bills to the applicable Tenants for any
Overage Rent in respect of a period that shall have expired prior to the Closing
but which is payable after the Closing, (b) bill Tenants for any such Overage
Rent on a monthly basis for a period of three (3) consecutive months thereafter
and (c) use commercially reasonable efforts to collect such Overage Rent (which
efforts shall include, but not be limited to, including such amounts in
Purchaser’s invoices and notices for such period of three (3) months), but
Purchaser shall have no liability for the failure to collect any such amounts
and shall not be required to conduct eviction proceedings or take any other
legal action to enforce collection of any such amounts owed to Seller by Tenants
of the Property. If Purchaser shall be unable to collect such Overage Rent after
such three (3) month period, Seller shall have the right to pursue Tenants to
collect such delinquencies (including, without limitation, the prosecution of
one or more lawsuits); provided, however, that in no event shall Seller have the
right to terminate, or cause the termination of, the Lease of any such Tenants.
Subject to Section 7(F)(ii) and Section 7(F)(iii) above, any sums collected by
Seller after the Closing on account of Rents shall be turned over promptly to
Purchaser without offset or deduction, for application by Purchaser in
accordance with this Agreement. From and after the Closing, Seller may furnish
to Purchaser calculations of the amounts due from Tenants on account of Overage
Rent for periods prior to the Closing, and such other information relating to
the period prior to the Closing as is reasonably necessary for the billing of
any such Overage Rent. Purchaser shall bill such Tenants for Overage Rent for
periods prior to the Closing in accordance with and on the basis of such
information furnished by Seller. Purchaser shall deliver to Seller, concurrently
with the delivery to such Tenants, copies of all statements delivered to Tenants
relating to Overage Rent for periods prior to the Closing.

 

11

 

 

vi.Overage Rent for the calendar year in which the Closing occurs shall be
apportioned between Seller and Purchaser using a percentage derived by dividing
the total operating expenses incurred for those operating expenses (or real
estate or BID taxes, as the case may be) which are used by Seller in determining
the operating expense pool for the calendar year in question consistent with the
terms of the applicable Leases over each parties’ actual expenses incurred for
such operating expenses (or real estate or BID taxes, as the case may be).
Seller shall be entitled to receive the proportion of such Overage Rent (less a
like portion of any out-of-pocket costs and expenses (including reasonable
attorneys’ fees and expenses) incurred in the collection of such Overage Rent)
that the portion of the actual expenses incurred for operating expenses (or real
estate or BID taxes, as the case may be) for the calendar year in question by
Seller bears to the entire operating expenses (or real estate or BID taxes, as
the case may be) pool for the calendar year in question, and Purchaser shall be
entitled to receive the proportion of such Overage Rent (less a like portion of
any out-of-pocket costs and expenses (including reasonable attorneys’ fees and
expenses) incurred in the collection of such Overage Rent) that the portion of
the actual expenses incurred for operating expenses (or real estate or BID
taxes, as the case may be) for the calendar year in question by Purchaser bears
to the entire operating expenses (or real estate or BID taxes, as the case may
be) pool for the calendar year in question. If, prior to the Closing, Seller
shall receive any installment of Overage Rent attributable to Overage Rent for
periods from and after the Closing, such sum shall be apportioned at the
Closing. If, after the Closing, Purchaser shall receive any installment of
Overage Rent attributable to Overage Rent for periods prior to the Closing, such
sum (less any out-of-pocket costs and expenses (including reasonable counsel
fees) incurred by Purchaser in the collection of such Overage Rent) shall be
applied by Purchaser in accordance with the terms of this Agreement, subject to
Section 7(F)(ii).

 

vii.To the extent that any payment on account of Overage Rent for a period prior
to the Closing is required to be paid periodically by Tenants for any calendar
year (or, if applicable, any lease year or any other applicable accounting
period), and at the end of such calendar year (or lease year or other applicable
accounting period, as the case may be) such estimated amounts are required to be
recalculated based upon the actual expenses, taxes or other relevant factors for
that calendar year (or lease year or other applicable accounting period, as the
case may be), then Purchaser agrees to so recalculate same, subject to Seller’s
review and reasonable approval of such recalculation, and to bill such Tenants
for all amounts due from such Tenants on account therefor, within six (6) months
after the end of such calendar year (or lease year or other applicable
accounting period, as the case may be). At the time(s) of final calculation and
collection from (or refund to) each Tenant of the amounts in reconciliation of
actual Overage Rent, there shall be a re-proration between Seller and Purchaser
in accordance with this Agreement and Seller and Purchaser shall each be
entitled to (or responsible for, as the case may be) the amounts attributable to
such party’s period of ownership of the Premises, provided that Seller shall
have no liability for amounts due to Tenants to the extent Purchaser shall have
failed to obtain Seller’s prior approval of any such recalculation and Seller is
prejudiced by such failure. Any amounts owed to a Tenant in possession as of the
Closing Date for which Seller is responsible pursuant to the immediately
preceding sentence shall be delivered by Seller to Purchaser within ten (10)
days following demand, which payment to such Tenant shall be forwarded promptly
by Purchaser to such Tenant. Purchaser shall indemnify, defend and hold Seller
harmless from any and all losses, costs, damages, liens, claims, counterclaims,
liabilities and expenses (including, but not limited to, reasonable attorneys’
fees, court costs and disbursements) incurred by Seller to the extent resulting
from Purchaser’s failure to pay over to any Tenant in possession as of the
Closing Date any amount paid by Seller to Purchaser for the benefit of any
Tenant on account of Overage Rent. Seller, on or prior to the Closing, shall
send statements of the reconciliations with the Tenants for Overage Rent for
calendar year 2012 and all prior years and to the extent any such Tenant
overpaid such Overage Rent, Seller shall, on or prior to the Closing, refund any
such overpayment of Overage Rent to each such applicable Tenant. Seller hereby
agrees to indemnify, defend and hold Purchaser harmless from any and all losses,
costs, damages, liens, claims, counterclaims, liabilities and expenses
(including, but not limited to, reasonable attorneys’ fees, court costs and
disbursements) incurred by Purchaser to the extent resulting from Seller’s
failure to refund any overpayment of Overage Rent due by Seller to any Tenant
for any time period prior to the Closing.

 

12

 

 

viii.For a period commencing on the Closing Date and ending on the earlier to
occur of (i) the date that is the one (1) year anniversary of the Closing Date,
and (ii) the date that all amounts required to be paid to Seller pursuant to
this Section 7(F) have been paid in full, if Purchaser collects from a Tenant
any arrears in Base Rents and/or Overage Rent owed to Seller, Purchaser shall
furnish to Seller a reasonably detailed monthly accounting of cash receipts from
Tenants (accompanied by aged receivable reports), which accounting shall be
delivered to Seller for each such applicable month, within twenty (20) days
after the end thereof. Seller and Purchaser and their representatives shall each
have the right from time to time, for a period of one (1) year following the
Closing, on prior notice to the other party, during ordinary business hours on
business days, but in no event more than three (3) times during such one (1)
year period, to review each other’s rental records and operating expense costs
with respect to the Premises to ascertain the accuracy of any such accountings
during Seller’s and Purchaser’s respective periods of ownership of the Premises.

 

G.If any adjustment or apportionment is miscalculated at the Closing, or the
complete and final information necessary for any adjustment is unavailable at
the Closing, the affected adjustment shall be calculated after the Closing. The
provisions of this Article 7 shall survive the Closing for a period of one (1)
year.

 

8.            Closing Deliveries.

 

A.At the Closing, Seller shall deliver to Purchaser, executed and acknowledged,
as applicable:

 

i.The Deeds;

 

13

 

 

ii.A general bill of sale for the Personal Property, in the form of Exhibit
8(A)(ii), conveying as more particularly set forth therein, to Purchaser all of
Seller’s right, title and interest in and to the Personal Property;

 

iii.An assignment and assumption, in the form of Exhibit 8(A)(iii), which
provides for, as more particularly set forth therein, the assignment by Seller
of all of Seller’s right, title and interest as landlord in and to the Leases
and the assumption by Purchaser of all of Seller’s obligations as landlord under
the Leases arising from and after the Closing Date (the “Assignment and
Assumption of Leases”);

 

iv.An estoppel certificate from the Condominium Board pursuant to Section
2.2.2.4 of the By-Laws (the “Condominium Estoppel”): (1) setting forth the date
and amounts to which Common Charges and any additional Common Charges (including
Special Assessments) have been paid, and the amount of any unpaid indebtedness
owed under the Condominium Documents and (2) acknowledging that there are not,
to the best knowledge of the Condominium Board, any uncured defaults or
violations by any Unit owner under the Condominium Documents or specifying any
defaults or violations if any are claimed;

 

v.Executed originals of all Leases, Brokerage Agreements and Surviving
Contracts, or copies thereof to the extent executed originals thereof are not in
Seller’s or property manager’s possession;

 

vi.A certification of nonforeign status, in form required by Internal Revenue
Code (the “Code”) Section 1445 and the regulations issued thereunder;

 

vii.Notice letters to the Tenants, in the form of Exhibit 8(A)(vii) (the “Tenant
Notice Letters”), to be prepared by Purchaser;

 

viii.The Tenant Estoppels (as hereinafter defined) to the extent delivered under
Article 10 hereof;

 

ix.A Real Property Transfer Tax Return with respect to the New York City Real
Property Transfer Tax (the “RPT Form”);

 

x.A New York State Real Estate Transfer Tax Return and Credit Line Mortgage
Certificate with respect to the New York State Real Estate Transfer Tax (the
“Form TP-584”);

 

xi.A New York State Real Property Transfer Report Form RP-5217 NYC (the
“RP-5217”);

 

xii.A Department of Housing Preservation and Development Affidavit in Lieu of
Registration Statement (the “Non-Multiple Dwelling Affidavit”);

 

14

 

 

xiii.Evidence of authority, good standing (if applicable) and due authorization
of Seller to enter into the within transaction and to perform all of its
obligations hereunder, including, without limitation, the execution and delivery
of all of the closing documents required by this Agreement, and setting forth
such additional facts, if any, as may be needed to show that the transaction is
duly authorized and is in conformity with Seller’s organizational documents and
applicable laws and to enable the Title Insurer to omit all exceptions regarding
Seller’s standing, authority and authorization;

 

xiv.To the extent in Seller’s or its property manager’s possession or control
(a) those transferable licenses and permits, authorizations and approvals
pertaining to the Premises which are not posted at the Premises, and (b) all
transferable guarantees and warranties which Seller has received in connection
with any work or services performed or equipment installed in and improvements
to the Premises;

 

xv.To the extent available at Closing, documentation as reasonably required by
the Purchaser to calculate the Overage Rent due and owing after the Closing or
if not available then Seller will deliver same within a reasonable time
following the Closing;

 

xvi.A title affidavit in substantially the form attached hereto as Exhibit
8(A)(xvi) (the “Title Affidavit”);

 

xvii.A closing statement (the “Closing Statement”);

 

xviii.Keys to locks at the Property in the possession or control of Seller or
its property manager; and

 

xix.The Tenant Deposits (hereinafter defined) held by Seller in the form of
cash, at Seller’s option, either (i) in the form of a cashier’s check issued by
a bank reasonably acceptable to Purchaser, or (ii) as part of an adjustment to
the Purchase Price. In the event one or more Tenant Deposits are in the form of
a letter of credit, then Seller shall deliver at Closing (subject to the
following sentence) the original letter(s) of credit with all amendments thereto
(collectively, the “Letters of Credit”), together with documentation sufficient
to cause the Letters of Credit to be transferred or assigned to Purchaser, or,
with respect to any of the Letters of Credit that are not transferable,
replaced, upon approval thereof by the issuer of the letter(s) of credit. Seller
shall use commercially reasonable efforts to cause the Letters of Credit that
are not transferable to be re-issued to Purchaser promptly following the Closing
Date, it being understood that the re-issuance of such Letters of Credit shall
not be a condition precedent to Purchaser’s obligation hereunder. Any fees
levied by the issuer of any of the Letters of Credit shall be paid by Purchaser,
which obligation shall survive the Closing as to those non-transferable Letters
of Credits which are not transferred to Purchaser at the Closing (collectively,
the “Non-Transferable Letters of Credit”). Seller shall cooperate with Purchaser
post-closing to transfer the Non-Transferable Letters of Credit, and until the
Non-Transferable Letters of Credit shall be transferred to Purchaser or
replaced, as aforesaid, Purchaser may request Seller to draw upon the same and
deliver the proceeds to Purchaser or return the same to the applicable Tenant,
in each case upon Purchaser’s written instruction, and Purchaser shall
indemnify, defend and hold Seller harmless from any liability, claims, actions,
actual damages, judgments, penalties, actual costs, and reasonable expenses,
including reasonable attorneys’ fees, related to any claims arising from any
such draw by Seller;

 

15

 

 

xx.An assignment and assumption, in the form of Exhibit 8(A)(xx), which provides
for, as more particularly set forth therein, the assignment by Seller of all of
Seller’s right, title and interest in and to the Surviving Contracts and the
assumption by Purchaser of all of Seller’s obligations under the Surviving
Contracts arising from and after the Closing Date (the “Assignment and
Assumption of Surviving Contracts”);

 

xxi.A Form 1099-S Statement for Recipient of Proceeds from Real Estate
Transaction;

 

xxii.The No-Action Letter (hereinafter defined);

 

xxiii.Any SNDAs, if obtained pursuant to Section 10(B) hereunder; and

 

xxiv.Such other instruments or documents that by the terms of this Agreement are
to be delivered by Seller at Closing or that may be reasonably necessary to
effect the consummation of the transactions which are the subject of this
Agreement.

 

B.At the Closing, Purchaser shall deliver to Seller, executed and acknowledged,
as applicable:

 

i.The balance of the Purchase Price (i.e., the Purchase Price, less the Deposit
and the interest earned thereon) and all other amounts payable by Purchaser to
Seller at the Closing pursuant to this Agreement;

 

ii.The Assignment and Assumption of Leases;

 

iii.The Tenant Notice Letters;

 

iv.The RPT Form;

 

v.The RP-5217;

 

vi.The Form TP-584;

 

vii.The Assignment and Assumption of Surviving Contracts;

 



viii.Evidence of authority, good standing (if applicable) and due authorization
of Purchaser to enter into the within transaction and to perform all of its
obligations hereunder, including, without limitation, the execution and delivery
of all of the closing documents required by this Agreement, and setting forth
such additional facts, if any, as may be needed to show that the transaction is
duly authorized and is in conformity with Purchaser’s organizational documents
and applicable laws;



 

16

 



 

ix.The Closing Statement; and

 

x.Such other instruments or documents that by the terms of this Agreement are to
be delivered by Purchaser at Closing or that may be reasonably necessary to
effect the consummation of the transactions which are the subject of this
Agreement.

 

C.Subject to Section 16(D) hereof, the acceptance of the Deeds by Purchaser
shall be deemed to be full performance of, and discharge of, every agreement and
obligation on Seller’s part to be performed under this Agreement, except for
such matters which are expressly stated in this Agreement to survive the
Closing, to the limit of such survival, and any ongoing obligations under the
agreements and instruments of assignment delivered at Closing.

 

D.Seller shall cooperate with Purchaser, at no out-of-pocket cost to Seller, to
request reliance letters from IVI Assessment Services, Inc. with respect to the
Phase I Environmental Site Assessment and the Property Condition Report, each
dated May 2, 2013; provided, however, that the failure of Purchaser to obtain
any such reliance letters shall not constitute a default by Seller under this
Agreement or have any consequence to Seller under this Agreement, and the
delivery of any such reliance letters shall not be a condition to Purchaser’s
obligation to consummate the Closing.

 

9.            Conditions Precedent.

 

A.Conditions for the Benefit of Seller. Seller’s obligations under this
Agreement are subject to satisfaction of the following conditions precedent
which may be waived in whole or in part by Seller, provided such waiver is in
writing and signed by Seller on or before the Closing Date:

 

i.Purchaser shall have paid or tendered payment of the Purchase Price pursuant
to the terms hereof;

 

ii.The issuance of a “no action” letter or similar advice (in either case, a “No
Action Letter”) by the New York State Department of Law (the “DOL”) under
Article 23-A of the New York State General Business Law permitting the transfer
of the Units to Purchaser without the necessity of filing an offering plan;

 

iii.Purchaser shall have delivered to or for the benefit of Seller, on or before
the Closing Date, all of the documents and items required to be delivered by
Purchaser pursuant to this Agreement, including without limitation, Article 8
hereof, and Purchaser shall have performed in all material respects all of its
obligations hereunder to be performed on or before the Closing Date; and

 



iv.All of Purchaser’s representations and warranties made in this Agreement
shall be true and correct in all material respects as of the date made and true
and correct in all material respects as of the Closing Date as if then made.



 

17

 





 

B.Conditions for the Benefit of Purchaser. Purchaser’s obligations under this
Agreement are subject to the satisfaction of the following conditions precedent
which may be waived in whole or in part by Purchaser, provided such waiver is in
writing and signed by Purchaser on or before the Closing Date:

 

i.Seller shall have delivered to or for the benefit of Purchaser, on or before
the Closing Date, all of the documents and items required to be delivered by
Seller pursuant to Article 8 hereof and Seller shall have performed in all
material respects all of its obligations hereunder to be performed on or before
the Closing Date;

 

ii.Seller shall comply with Article 21 hereof;

 

iii.Seller shall have received the No Action Letter; and

 

iv.Subject to the other provisions of this Agreement, all of Seller’s
representations and warranties made in this Agreement shall be true and correct
as of the date made and true and correct in all material respects as of the
Closing Date as if then made, other than those representations or warranties
made as of a specific date, or with reference to previously dated materials, in
which event such representations and warranties shall be true and correct as of
the date thereof or as of the date of such materials, as applicable. For
purposes hereof, a representation or warranty shall not be deemed to have been
breached if the representation or warranty is not true and correct in all
material respects as of the Closing Date by reason of changed facts or
circumstances arising after the date hereof, the occurrence of which is not
prohibited by this Agreement and which did not arise by reason of a breach of
any covenant made by Seller under this Agreement. The parties hereto
acknowledge, agree and understand that nothing contained in this Section
9(B)(iv) shall relieve Seller of its obligation to comply with all covenants of
Seller expressly set forth herein (including, without limitation, Seller’s
obligations under Article 13 hereof).

 

C.Limitation on Tenancy Status. Notwithstanding anything to the contrary
contained in this Agreement, (i) Seller does not represent or warrant that any
Lease will be in force or effect at Closing, that any Tenant will continue to
perform its obligations under its Lease or that any Tenant will not become the
subject of bankruptcy proceedings and (ii) the existence of any default by a
Tenant, the failure by a Tenant to perform its obligations under its Lease, the
termination of any Lease prior to Closing by reason of the Tenant’s default
thereunder (if terminated in accordance with the provisions of this Agreement)
or the existence of bankruptcy proceedings pertaining to any Tenant shall not
affect Purchaser’s obligations hereunder in any manner or entitle Purchaser to
an abatement of or credit against the Purchase Price or give rise to any other
claim on the part of Purchaser.

 

18

 

 

D.No Action Letter.

 

i.Subject to Purchaser’s obligations to cooperate set forth in Section 9(D)(ii)
below, Seller shall, within five (5) business days following the date hereof and
at Seller’s cost and expense, submit an application to the DOL requesting the No
Action Letter (the “No Action Application”) and deliver a copy of such
application (together with all attachments thereto and related documents) to
Purchaser promptly thereafter; provided, that, Seller shall not be required to
deliver to Purchaser a copy of that portion of such request or of any attachment
thereto or any related documents to the extent the same contain any personal
information regarding any officer of Seller or Seller’s affiliates. Seller shall
from and after submitting the No Action Application to the DOL use commercially
reasonable efforts to obtain the issuance of the No Action Letter from the DOL.
Seller shall be entitled, without the consent of Purchaser, to make any changes,
amendments, supplements or other modifications to the No Action Application
required by the DOL, provided that any such changes, amendments, supplements or
other modifications will not adversely affect Purchaser’s interest in the Units
or impose liability on Purchaser, Seller shall promptly notify Purchaser of its
receipt of the No Action Letter and provide Purchaser with a copy thereof.

 

ii.In connection with Seller’s No Action Application, Purchaser shall execute
and deliver an “Affidavit of Offeree” substantially in the form annexed hereto
as Exhibit 9(D)(ii)(a) and Seller shall execute and deliver an “Affidavit of
Offeror” substantially in the form annexed hereto as Exhibit 9(D)(ii)(b).
Purchaser shall cooperate with Seller to obtain the No Action Letter, including,
without limitation, executing and delivering promptly upon request any
additional affidavits or providing any information or documentation required by
the DOL to be executed or delivered by Purchaser, provided it does not impose
liability on Purchaser.

 

iii.Seller shall be entitled to one or more adjournments of the Closing Date,
not to exceed sixty (60) days in the aggregate with all other adjournments by
Seller under this Agreement, to obtain the No Action Letter.



 

19

 

 

10.         Estoppel Certificates.

 

A.Seller shall use commercially reasonable efforts to obtain and to deliver to
Purchaser estoppel certificates (individually, an “Estoppel” and, collectively,
the “Estoppels”) from each of the Tenants of the Leases set forth on Exhibit
1(C). Each Estoppel shall either be (i) substantially in the form attached
hereto as Exhibit 10 and made a part hereof, it being agreed that the inclusion
of qualifications as to knowledge with respect to items 7, 8 (solely as to any
work required to be performed) and 10 in Exhibit 10 (or similar provisions in
any Estoppel delivered on a form other than Exhibit 10) shall not cause the
Estoppel to be non-compliant or (ii) on such other form as may be provided by
the applicable Tenant, provided that it certifies in all material respects to
the matters contained in Exhibit 10 attached hereto; except that in the event
that a Lease provides for the form or content of an Estoppel that such Tenant
shall be required to deliver, then such Tenant’s estoppel may be in such form or
contain only those matters as an estoppel is required to address pursuant to
such Lease, without giving effect to any requirement regarding “additional
information reasonably requested by the lessor” or words of similar import. Each
Estoppel satisfying the above requirements is referred to herein as a
“Confirming Estoppel”. Notwithstanding the foregoing, Seller shall have no
obligation to deliver an Estoppel, from or on account of any Tenant, if such
Tenant’s Lease has terminated at any time from the date of this Agreement to the
Closing Date by its terms or in accordance with the terms hereof; or for any
Tenant entering into a Lease after the date of this Agreement. In the event that
Seller is unable to obtain Confirming Estoppels from each of the Metropolitan
Transportation Authority and The Segal Company (Eastern States), Inc. (the
“Required Estoppels”), then the same shall constitute a failure of a condition
to Purchaser’s obligations hereunder. The failure of Seller to deliver any
Estoppel shall not constitute a default by Seller, and Purchaser shall not be
entitled to specific performance of such obligation of Seller to deliver such
Confirming Estoppels. If Seller shall fail to deliver both of the Required
Estoppels, Purchaser’s sole remedy shall be to waive such failure or terminate
this Agreement and receive a refund of the Deposit, together with any interest
earned thereon. Claims (alone or in combination with other matters) of any
Tenant set forth in any Estoppel shall not cause such Estoppel not to be a
Confirming Estoppel unless the facts underlying such claims: (i) constitute a
material misrepresentation or default under this Agreement and (ii) result in
damages to Purchaser that equal or exceed the Floor (as hereinafter defined).
Any claims in an Estoppel that are based on (x) facts disclosed in writing to
Purchaser prior to Purchaser’s execution of this Agreement, (y) an assertion by
a Tenant that there are amounts due from Seller to such Tenant or obligations to
be performed by Seller allocable to periods prior to the Closing and which,
under the terms of this Agreement, Seller has agreed to pay or perform; or (z)
failure of the landlord to keep the Premises (or the Condominium Board to keep
the Common Elements) in good order and repair or to make required repairs or
improvements thereto shall not cause such Estoppel not to be a Confirming
Estoppel.

 

B.In addition to the foregoing, with respect to each Tenant, after such Tenant
provides an Estoppel pursuant to Section 10(A) above, Seller shall upon request
from Purchaser deliver a request to such Tenant (such request prepared by
Purchaser, subject to Seller’s reasonable approval of the request letter) to
execute a subordination, nondisturbance and attornment agreement (an “SNDA”) in
the form provided by Purchaser, and Seller shall cooperate with Purchaser to
obtain an executed SNDA from such Tenant, all at no out-of-pocket cost to
Seller; provided, however, that the failure of Purchaser to obtain any of such
SNDAs shall not constitute a default by Seller under this Agreement or have any
consequence to Seller under this Agreement, and the delivery of any of such
SNDAs from such Tenants shall not be a condition to Purchaser’s obligation to
consummate the Closing.

 

C.Seller shall be entitled to one or more adjournments of the Closing Date, not
to exceed sixty (60) days in the aggregate with all other adjournments by Seller
under this Agreement, to obtain the Required Estoppels.

 

20

 

 

11.Employee Matters; Union Agreements

 

A.At the Closing, Purchaser shall be obligated to assume, adopt and accept the
collective bargaining agreement(s) described on Exhibit 16(A)(v) attached hereto
(collectively, the “Union Agreements”), to which Seller is bound, including but
not limited to any and all obligations under employee benefit plans arising or
accruing from and after the Closing Date. Purchaser shall also be obligated, or
shall cause its managing agent or contractor, to offer employment to all of the
employees (or their replacements) listed on Exhibit 16(A)(v) (the “Union
Employees”) at the then existing wages, hours and working conditions; the
security guards listed therein are employed by AlliedBarton Security Services
LLC.

 

B.Purchaser shall indemnify, defend and hold Seller harmless from any liability,
claims, actions, actual damages, judgments, penalties, actual costs, and
reasonable expenses, including reasonable attorneys’ fees, related to any claims
(a) arising out of Purchaser’s failure to abide by its obligations under Section
11(A) above, and (b) any claim involving the Union Employees in either case
arising and accruing on or after the Closing. Seller shall indemnify, defend and
hold Purchaser harmless from any liability, claims, actions, actual damages,
judgments, penalties, actual costs, and reasonable expenses, including
reasonable attorneys’ fees related to any claim involving the Seller’s employees
(including the Union Employees) arising or accruing prior to the Closing
(expressly excluding those specified as Purchaser obligations in this
provision).

 

C.The parties intend to comply with Section 4204 of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and to take any other action
required or desirable, so that no withdrawal liability is imposed upon Seller as
a result of this transaction or any subsequent action or omission of Purchaser
or any affiliate of Purchaser. To that end, Purchaser agrees and covenants: (i)
to contribute to the Building Service 32BJ Pension Fund and the Central Pension
Fund of the International Union of Operating Engineers (the “Multiemployer
Pension Plans”) for substantially the same number of contribution base units, as
defined in Section 4001 (a)(ll) of ERISA, for which Seller was obligated to
contribute with respect to the covered operations prior to the Closing Date, and
(ii) unless a waiver has not been timely requested or has been requested and
denied, pursuant to Section 4204(c) of ERISA, to provide to and for the benefit
of the Multiemployer Pension Plans, for the five plan years commencing with the
first plan year to begin after the Closing Date (the “Surety Period”), either a
bond issued by a corporate surety company that is an acceptable surety for
purposes of Section 412 of ERISA, a letter of credit or an amount held in escrow
by a bank or similar financial institution, in either case in an amount equal to
the greater of (A) the average annual contribution that Seller was required to
make with respect to the covered operations for the three plan years preceding
the plan year in which the Closing Date occurs, or (B) the annual contribution
that Seller was required to make with respect to the covered operations for the
plan year preceding the plan year in which the Closing Date occurs, which bond,
letter of credit or such amount held in escrow shall be paid to the
Multiemployer Pension Plans, if at any time during the Surety Period, Purchaser,
or any successor in interest thereto, withdraws from the Multiemployer Pension
Plans or fails to make any contribution to the Multiemployer Pension Plans when
due. If a waiver has not been timely requested or has been requested and denied
pursuant to Section 4204(c) of ERISA, Purchaser shall deliver to the
Multiemployer Pension Plans by the first day of the plan year following the
Closing Date, with copies to Seller, either the bond or evidence of the
establishment of an escrow described in the preceding sentence. If Purchaser or
any successor in interest thereto shall withdraw from the Multiemployer Pension
Plans in either a complete or partial withdrawal, as such terms are used in
Sections 4203 and 4205 of ERISA, and withdrawal liability is imposed under
Section 4201 of ERISA, Seller agrees that Seller shall be secondarily liable to
the Multiemployer Pension Plans for any withdrawal liability that it would have
had to the Multiemployer Pension Plans for any withdrawal liability in the
absence of Section 4204 of ERISA; provided, however, that the preceding clause
of this sentence will be void and of no force or effect, if the parties obtain a
variance from the requirements of Section 4204(a)(I)(C) of ERISA. The parties
will reasonably cooperate in obtaining a variance from the requirements of
Sections 4204(a)(I)(B) and 4204(a)(l)(C) of ERISA. To the extent that any
obligation is imposed on Purchaser herein, Purchaser agrees to require each of
its successors in interest and assigns to specifically assume and accept the
obligations assumed by it under this Article 11. Purchaser agrees to indemnify,
defend and hold Seller harmless from and against any and all losses, costs,
liens, claims, liabilities or damages (including, but not limited to, reasonable
attorneys’ fees and disbursements) arising from or relating to a breach of its
obligations under this Article 11, the failure to employ or termination of any
of the Union Employees, or any complete or partial withdrawal liability arising
as a result of this transaction or any act or omission of Purchaser or any
affiliate thereof.

 

21

 

 

D.The obligations and undertakings of Purchaser under this Article 11 are a
special inducement to Seller to enter into this Agreement without which Seller
would not enter into this Agreement. Notwithstanding any other term of this
Agreement, the provisions of this Article 11 shall survive the Closing.

 

12.          Right of Inspection.

 

A.Purchaser and its employees, agents, consultants, contractors and advisors
(“collectively, “Purchaser’s Representatives”), from time to time prior to the
Closing and during regular business hours, upon at least two (2) business days’
prior written notice to Seller, may inspect the Premises, provided that (i)
Purchaser’s Representatives shall not communicate with any employees of Seller
or Seller’s managers or contractors or with Tenants or occupants of the Property
without, in each instance, the prior written consent of Seller, which consent
may be withheld in Seller’s reasonable discretion, (ii) Purchaser’s
Representatives shall not perform any tests in the Property without the prior
written consent of Seller in each instance, which consent may be withheld in the
reasonable discretion of Seller; provided, however, that if such tests are
invasive Seller shall also have the right to withhold its consent to such tests
in its sole discretion, and (iii) Purchaser shall have no additional rights or
remedies under this Agreement as a result of such inspection(s) or any findings
in connection therewith and (iv) Purchaser may exercise such right of access no
more than five (5) times plus such additional times as to which Seller may
consent in Seller’s reasonable discretion. Any entry upon the Property shall be
performed in a manner which is not disruptive in any material respect to Tenants
or to the normal operation of the Premises and shall be subject to the rights of
any Tenants or occupants of the Premises. Purchaser’s Representatives shall (i)
exercise reasonable care at all times that Purchaser’s Representatives shall be
present in the Property, (ii) at Purchaser’s expense, observe and comply with
all applicable laws and any conditions imposed by any insurance policy then in
effect with respect to the Premises and (iii) not engage in any activities which
would violate the provisions of any permit or license pertaining to the
Premises. Seller shall have the right to have a representative of Seller
accompany Purchaser’s Representatives during any such communication or entry
into the Property.

 

22

 

 

B.Purchaser hereby agrees to indemnify, defend and hold Seller, its officers,
shareholders, partners, members, directors, employees, attorneys and agents
harmless from and against any and all liability, loss, cost, judgment, claim,
damage or expense (including, without limitation, attorneys’ fees and expenses),
to the extent resulting from or arising out of the entry upon the Premises prior
to the Closing by Purchaser’s Representatives. The foregoing indemnification
shall survive the Closing or the termination of this Agreement.

 

C.As a condition precedent to Purchaser’s Representatives entering the Property
in connection with any inspection, Purchaser shall maintain or cause to be
maintained, at Purchaser’s sole cost and expense, a policy of comprehensive
general public liability and property damage insurance by an insurer or
syndicate of insurers reasonably acceptable to Seller: (a) with a combined
single limit of not less than Three Million Dollars ($3,000,000.00) general
liability and Five Million Dollars ($5,000,000.00) excess umbrella liability,
(b) insuring Purchaser, Seller, Seller’s property manager, the Condominium Board
and its managing agent, each of their respective affiliates, Seller’s lender and
any other person or entity related to Seller or involved with the transaction
contemplated by this Agreement (such additional persons or entities to be
designated in writing by Seller), as additional insureds, against any injuries
or damages to persons or property that may result from or are related to (x)
Purchaser’s Representatives entry into the Property or upon the Property and (y)
any inspection or other activity conducted thereon by Purchaser’s
Representatives and (c) containing a provision to the effect that insurance
provided by Purchaser hereunder shall be primary and noncontributing with any
other insurance available to Seller or any other additional insured party.
Purchaser shall deliver evidence of such insurance coverage to Seller prior to
the commencement of the first inspection and proof of continued coverage prior
to any subsequent inspection.

 

D.Notwithstanding any provision in this Agreement to the contrary, neither
Purchaser nor any representative or agent of Purchaser shall contact any
federal, state, county, municipal or other department or governmental agency or
the Condominium Board regarding the Premises without Seller’s prior written
consent thereto, in each instance; provided, however, that the foregoing shall
not prohibit Purchaser from accessing publicly accessible governmental records
and databases from time to time, obtaining a title report, performing customary
title and municipal searches, or obtaining access to the books and records of
the Condominium, to the extent available to prospective purchasers of units in
the Condominium. In addition, if Seller’s consent is required pursuant to this
Section 12(D), Seller shall be entitled to receive at least three (3) business
days prior written notice of the intended contact and shall be entitled to have
a representative present when Purchaser has any such contact with any
governmental official or representative, the Condominium Board, its managing
agent or any other unit owner.

 

23

 

 

13.          Title Insurance.

 

A.Purchaser acknowledges receipt of the Commitment. At Closing, Purchaser shall
cause title to the Premises to be insured by the Title Insurer at Purchaser’s
sole cost and expense. Except as otherwise expressly provided in this Agreement,
Seller shall have no obligation to remove any Exception (hereinafter defined).
Except for the items identified in Exhibit 4(A) (the “Title Objections”),
Purchaser unconditionally waives any right to object to any matters set forth in
the Commitment. At Closing, Seller shall deliver and Purchaser shall accept the
Premises subject only to the Permitted Exceptions. If any Exceptions appear on
any title insurance report for the Property ordered by Purchaser from the Title
Insurer after the date hereof, any update or continuation thereof, or update or
continuation of the Commitment (each such report, update or continuation is
referred to herein as a “Continuation”) which are not Permitted Exceptions or
the Title Objections, Purchaser shall notify Seller thereof within the earlier
of (x) five (5) business days after Purchaser receives each such Continuation
and (y) the last business day prior to the Closing Date (provided, however, that
if Purchaser receives a Continuation after the last business day prior to the
Closing Date or on the Closing Date and such Continuation discloses an Exception
that is not a Permitted Exception, then Purchaser shall have the right to so
notify Seller of any such Exception (other than a Permitted Exception) on the
Closing Date), TIME BEING OF THE ESSENCE. Seller shall exercise commercially
reasonable efforts in removing any Removable Exceptions (hereinafter defined)
and any Exceptions that Seller elects to remove at Seller’s cost pursuant to
this Section 13. Subject to Section 13(B) and Section 13(C) hereof, if Seller is
unable, or elects not to attempt, to eliminate any Exception (which is not a
Permitted Exception or Removable Exception), or if Seller elects to attempt to
eliminate any Exception (which is not a Permitted Exception or a Removable
Exception) but is unable to do so or thereafter decides not to eliminate the
same, and accordingly, is unable to convey title to the Premises in accordance
with the provisions of this Agreement, Seller shall so notify Purchaser thereof
and, within seven (7) business days after receipt of such notice from Seller,
Purchaser may elect, at Purchaser’s option, to either (i) terminate this
Agreement by notice given to Seller (TIME BEING OF THE ESSENCE with respect to
such notice from Purchaser), in which event the provisions of Article 14 of this
Agreement shall apply, or (ii) to accept title to the Premises subject to such
exceptions, without any abatement of the Purchase Price. If Purchaser shall not
notify Seller of such election within such seven (7) business day period, TIME
BEING OF THE ESSENCE, Purchaser shall be deemed to have elected clause (i) above
with the same force and effect as if Purchaser had elected clause (i) within
such seven (7) business day period.

 

B.If the Commitment or any Continuation discloses judgments, bankruptcies or
similar returns against persons or entities having names the same as or similar
to that of Seller but which returns are not against Seller, Seller, on request,
shall deliver to Purchaser and Title Insurer affidavits reasonably acceptable to
Title Insurer to the effect that such judgments, bankruptcies or returns are not
against Seller.

 

24

 

 

C.If the Commitment or any Continuation discloses any exception, lien, mortgage,
security interest, claim, charge, reservation, Lease, easement, right of way,
encroachment, restrictive covenant, condition, limitation or other encumbrance
affecting title to the Property (collectively, “Exceptions”), other than the
Permitted Exceptions which in each case (i) may be eliminated solely by delivery
of an affidavit customarily given by sellers and reasonably requested by Title
Insurer, or by reference to Seller’s existing title policy insuring Seller’s
interest in the Property, (ii) was created by, consented to or affirmatively
permitted by Seller in writing after the date hereof, or (iii) was placed of
record by Seller or during the period of Seller’s ownership of the Property, and
may be satisfied by the payment of a liquidated sum of money, not to exceed
Seven Hundred Fifty Thousand Dollars ($750,000.00) in the aggregate (an
Exception meeting the criteria set forth in clauses (i), (ii) or (iii), together
with the Title Objections, being referred to as a “Removable Exception”), then,
in any such case, Seller shall take such action as is required on the part of
Seller to have such Removable Exception omitted by the Title Insurance Company,
and the failure of Seller to take such action shall be a Seller’s Willful
Default (hereinafter defined).

 

D.Seller shall be entitled to one or more adjournments of the Closing Date, not
to exceed sixty (60) days in the aggregate with all other adjournments by Seller
under this Agreement, to remove any exceptions to title which Seller is
obligated to remove under this Agreement or elects to attempt, but is not
obligated, to remove.

 

E.Notwithstanding the foregoing provisions of this Article 13, in the event that
Title Insurer or any title insurance company retained by Purchaser shall raise
an Exception that is not a Permitted Exception and Title Insurer or such other
title insurance company is not willing to omit such Exception, Purchaser shall
have no right to terminate this Agreement by reason of such Exception if Title
Insurer or another title insurance company reasonably acceptable to Purchaser,
as applicable, is prepared to omit such Exception and insure title to the
Premises at regular rates with such Exception omitted.

 

F.Purchaser shall pay the costs of examination of title and any owner’s or
mortgagee’s policy of title insurance to be issued insuring Purchaser’s title to
the Premises, as well as all other title charges, survey fees, recording charges
(other than to remove of record or satisfy exceptions to title that are not
Permitted Exceptions) and any and all other title and survey costs or expenses
incident to the Closing or in connection therewith.

 

G.Notwithstanding anything in this Article 13 to the contrary, Purchaser may at
any time accept such title as Seller can convey, without reduction of the
Purchase Price or any credit or allowance on account thereof or any claim
against Seller, except that Purchaser shall be entitled to a credit against the
Purchase Price in an amount equal to any amounts required to be expended in
connection with removal of any Removable Exception provided for in Section
13(C)(iii), but not so expended, whether before or after Seller’s exercise of
the right to adjourn the Closing pursuant to Section 13(D) above.

 

14.         Return of Deposit. Subject to Seller’s obligations under Article 13
hereof, if Seller is unable to convey title in accordance with the express terms
of this Agreement or if, in accordance with the terms of this Agreement,
Purchaser is entitled to and elects to terminate this Agreement, then, subject
to Section 13(C) and Article 23 of this Agreement, this Agreement shall
terminate and neither party to this Agreement shall have any further rights or
obligations hereunder, except as provided in Article 23 to the extent the same
is applicable, and except that Escrow Agent shall refund to Purchaser the
Deposit (together with all interest thereon, if any), and neither party to this
Agreement shall thereafter have any further rights or obligations hereunder,
except for the rights and obligations hereunder that expressly survive the
termination of this Agreement (collectively, the “Surviving Obligations”).

 

25

 



 

15.         Purchaser Defaults.

 

If Purchaser shall default hereunder or shall fail or refuse to perform its
obligations in accordance with this Agreement, the parties hereto agree that
Seller’s sole remedy shall be to terminate this Agreement and retain the Deposit
(together with all interest thereon, if any) as liquidated damages, it being
expressly understood and agreed that in the event of Purchaser’s default,
Seller’s damages would be impossible to ascertain and that the Deposit (together
with all interest thereon, if any) constitutes a fair and reasonable amount of
compensation in such event. Upon such termination, neither party to this
Agreement shall have any further rights or obligations hereunder except that:
(a) Purchaser shall return to Seller all written material relating to the
Premises or the transaction contemplated herein delivered by or on behalf of
Seller; (b) Escrow Agent shall deliver to Seller and Seller shall retain the
Deposit (together with all interest thereon, if any) as liquidated damages,
except with respect to any breaches of Surviving Obligations; and (c) the
Surviving Obligations shall survive and continue to bind Purchaser and Seller.

 

16.          Representations and Warranties.

 

A.Seller hereby represents and warrants to Purchaser as follows as of the date
hereof:

 

i.Seller owns legal and beneficial fee simple title to the Property and each
Unit, and the Property and each Unit is or will be on the Closing Date free of
all liens and encumbrances, except for the Permitted Exceptions;

 

ii.The Fixtures and Personal Property included in this sale, if any, are owned
by Seller and are or will on the Closing Date be free of all liens and
encumbrances, except for the Permitted Exceptions;

 

iii.The Leases together with all amendments thereto and guarantees listed on
Exhibit 1(C) are the only leases, licenses, tenancies, possession agreements and
occupancy agreements affecting the Premises on the date of this Agreement in
which Seller holds the lessor’s, licensor’s or grantor’s interest and there are
no other leases, licenses, tenancies, possession agreements or occupancy
agreements affecting the Premises (other than subleases, licenses, tenancies or
other possession or occupancy agreements which may have been entered into by the
Tenants, or their predecessors in interest, under such Leases); except as set
forth on Exhibit 1(C) attached hereto, Seller has not entered into any
Recognition Agreements; Seller has provided or made available to Purchaser
copies of all of the Leases and Recognition Agreements executed by Seller, which
copies are true, complete and correct in all material respects; as of the date
hereof, Seller has not received any written notice of any material default of
any of its material obligations under any of the Leases which has not been
cured; no Tenant is in arrears in the payment of Base Rent for any period in
excess of thirty (30) days, except as set forth on Exhibit 16(A)(iii) attached
hereto; and Seller has not delivered to any Tenant a written notice of monetary
default or material non-monetary default on the part of such Tenant, which
default remains uncured or has not been waived, except as set forth on Exhibit
16(A)(iii) attached hereto;

 

26

 

 

iv.There are no security deposits (including, without limitation, those in the
form of letters of credit) presently held by or on behalf of Seller with respect
to the Leases, except as set forth on Exhibit 16(A)(iv) attached hereto (the
“Tenant Deposits”);

 

v.There are no employees of Seller at the Property who service the Premises, and
no collective bargaining agreements to which Seller is a party or is otherwise
bound, or multiemployer pension funds to which Seller is obligated to
contribute, in either case except for those employees and collective bargaining
agreements and pension funds listed on Exhibit 16(A)(v) attached hereto; the
security guards listed on Exhibit 16(A)(v) are employed by AlliedBarton Security
Services LLC; to Seller’s knowledge, as of the date hereof, there are no claims
or grievances threatened in writing or filed and pending by any of Seller’s
employees;

 

vi.There are no existing Service Contracts affecting the Premises or the
operation thereof as of the date hereof, except as set forth on Exhibit
16(A)(vi). Seller has provided, or made available, to Purchaser true, correct
and complete copies of all Surviving Contracts;

 

vii.There are no judgments of any kind against Seller unpaid or unsatisfied of
record, except as shown in the Commitment;

 

viii.Seller is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware; Seller has taken all
action required to execute, deliver and, subject to any consents or waivers
required to be obtained prior to Closing, perform Seller’s obligations under
this Agreement and to make all of the provisions of this Agreement the valid and
enforceable obligations they purport to be and has caused this Agreement to be
executed by a duly authorized person; this Agreement constitutes the legal,
valid and binding obligation of Seller;

 

ix.This Agreement is, and all documents which are to be delivered to Purchaser
by Seller at the Closing (a) are (or at the time of Closing will be) duly
authorized, executed and delivered by Seller, (b) are (or at the time of Closing
will be) the legal, valid and binding obligations of Seller enforceable in
accordance with their terms, subject to general principles of equity and to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
presently or hereafter in effect affecting the rights of creditors or debtors
generally, and (c) do not conflict with any provision of any law or regulation
to which Seller is subject, or violate any provision of any judicial order to
which Seller is a party or to which Seller or the Premises is subject;

 



x.Seller is not a “foreign person” or “foreign corporation” as those terms are
defined in the Code, and the regulations promulgated thereunder;

 

27

 





 

xi.There are no currently pending condemnation or eminent domain proceedings,
or, to Seller’s knowledge, any such proceedings threatened in writing, affecting
the Property or any part thereof;

 

xii.There are no legal actions, suits, or similar proceedings pending (or to
Seller’s knowledge, threatened in writing) against Seller relating to the
Premises or Seller’s ownership or operation of the Premises in any court of law
or in equity or before any governmental instrumentality or arbitration tribunal
that would adversely affect, other than to a de minimis extent, the value of the
Property, the continued operations or use thereof, or the ability of Seller to
perform its obligations under this Agreement, except as described in Exhibit
16(A)(xii);

 

xiii.The Brokerage Agreements listed on Exhibit 1(A) are the only brokerage,
leasing agency or similar agreements with respect to the leasing of portions of
the Premises entered into by Seller, or which are binding on, Seller. Seller has
made copies of all such Brokerage Agreements available to Purchaser, which
copies are true, complete and correct in all material respects;

 

xiv.Other than as set forth on Exhibit 16(A)(xiv), Seller has not commenced, and
there are not pending to Seller’s knowledge, any tax assessment reduction or tax
certiorari proceedings with respect to the Premises;

 

xv.There is no agreement in force and effect whereby Seller has agreed to sell
or grant any person or entity an option or right of first refusal to purchase or
lease all or any part of the Property, other than the Leases set forth on
Exhibit 1(C);

 

xvi.No consent, waiver, approval or authorization is required from any person or
entity (that has not already been obtained) in connection with the execution and
delivery of this Agreement by Seller or the performance by Seller of the
transactions contemplated hereby, other than the consent of the Board of
Directors of Seller or SL Green Realty Corp. (“SLG”);

 

xvii.Seller is not and, to Seller’s knowledge, no affiliate of Seller is a
person and/or entity with whom Purchaser is restricted from doing business under
the International Emergency Economic Powers Act, 50 U.S.C. § 1701 et seq.; the
Trading With the Enemy Act, 50 U.S.C. App. § 5; the USA Patriot Act of 2001; any
executive orders promulgated thereunder, any implementing regulations
promulgated thereunder by the U.S. Department of Treasury Office of Foreign
Assets Control (“OFAC”) (including those persons and/or entities named on OFAC’s
List of Specially Designated Nationals and Blocked Persons), or any other
applicable law of the United States; and

 



xviii.Except as set forth on Exhibit 16(A)(xviii) attached hereto, there are no
unpaid Leasing Costs currently due and payable or incurred with respect to any
Leases (it being understood that the apportionment of any such Leasing Costs
shall be made in accordance with Section 20(B) of this Agreement).



 

28

 





 

B.Purchaser represents and warrants to Seller that, as of the date hereof:

 

i.Purchaser is a limited liability company, duly organized, validly existing and
in good standing under the laws of the State of Delaware and is in good standing
and qualified to do business under the laws of the State of New York; Purchaser
has taken all action required to execute, deliver and perform this Agreement and
to make all of the provisions of this Agreement the valid and enforceable
obligations they purport to be and has caused this Agreement to be executed by a
duly authorized person;

 

ii.This Agreement is, and all documents which are to be delivered to Seller by
Purchaser at the Closing are or at the time of Closing will be, duly authorized,
executed and delivered by Purchaser; are, or (with respect to any of the
documents to be delivered at Closing) at the time of Closing will be, legal,
valid and binding obligations of Purchaser enforceable in accordance with their
terms, subject to general principles of equity and to bankruptcy, insolvency,
reorganization, moratorium or other similar laws presently or hereafter in
effect affecting the rights of creditors or debtors generally; and do not
conflict with any provision of any law or regulation to which Purchaser is
subject, violate any provision of any judicial order to which Purchaser is a
party or to which Purchaser is subject;

 

iii.There are no judgments, orders or decrees of any kind against Purchaser
unpaid or unsatisfied of record and no legal action, suit or other legal or
administrative proceeding against Purchaser pending or, to Purchaser’s
knowledge, threatened or reasonably anticipated which could be filed before any
court or administrative agency, and, to Purchaser’s knowledge, no fact or
circumstance, which in each case has, or is likely to have, any material adverse
effect on the ability of Purchaser to perform its obligations under this
Agreement;

 

iv.Purchaser has not filed any petition seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any law relating to bankruptcy or insolvency, nor, to
Purchaser’s knowledge, has any such petition been filed against Purchaser; No
general assignment of Purchaser’s property has been made for the benefit of
creditors, and, to Purchaser’s knowledge, no receiver, master, liquidator or
trustee has been appointed for Purchaser or any of its property; Purchaser is
not insolvent and the consummation of the transactions contemplated by this
Agreement shall not render Purchaser insolvent; and

 



v.Purchaser is not and, to Purchaser’s knowledge, no affiliate of Purchaser is a
person and/or entity with whom Seller is restricted from doing business under
the International Emergency Economic Powers Act, 50 U.S.C. § 1701 et seq.; the
Trading With the Enemy Act, 50 U.S.C. App. § 5; the USA Patriot Act of 2001; any
executive orders promulgated thereunder, any implementing regulations
promulgated thereunder by OFAC (including those persons and/or entities named on
OFAC’s List of Specially Designated Nationals and Blocked Persons); or any other
applicable law of the United States.



 

29

 





 

C.Survival of Purchaser’s Representations. Purchaser acknowledges that the
representations of Purchaser set forth in Section 16(B) hereof are a material
inducement to Seller to enter into this Agreement; it being understood and
agreed that Purchaser’s representations shall survive the termination of this
Agreement for the Survival Period (hereinafter defined).

 

D.The representations of Seller set forth in this Agreement (collectively, the
“Surviving Seller Representation(s)”) shall survive the Closing under this
Agreement for a period of nine (9) months after the Closing Date (the “Survival
Period”); provided, however, that the representations of Seller set forth in
Section 16(A)(iii) and Section 16(A)(iv) hereof shall not survive the Closing to
the extent that Purchaser receives a Confirming Estoppel with respect to the
applicable Lease covering substantially the same matter. Each Surviving Seller
Representation shall automatically be null and void and of no further force or
effect after the Survival Period unless, prior to the end of the Survival
Period, Purchaser shall have asserted in writing a specific claim with respect
to the particular Surviving Seller Representation and commenced an action or
proceeding (such action or proceeding is referred to herein as a “Proceeding”)
within sixty (60) days thereafter against Seller alleging that Seller is in
breach of such Surviving Seller Representation and that Purchaser has suffered
an actual loss or actual damages (any such actual loss or actual damages is
referred to herein as “Damages”) as a result thereof. In no event shall
Purchaser be entitled to assert a claim for any consequential, special or
punitive damages, nor shall it be entitled to any award or payment based on such
damages. If Purchaser timely commences a Proceeding, and a court of competent
jurisdiction, pursuant to a final, non-appealable order or decree in connection
with such Proceeding, determines that (1) the applicable Surviving Seller
Representation was breached as of the date of this Agreement or the Closing Date
and (2) Purchaser suffered Damages by reason of such breach and (3) Purchaser
did not have actual knowledge of such breach prior to the Closing, then
Purchaser shall be entitled to receive an amount equal to the Damages, but in no
event in an amount greater than the Ceiling (as hereinafter defined); provided,
however, Purchaser shall not be entitled to pursue any claim against Seller for
Damage unless such claim, or claims, in the aggregate, is for Damages equal to
or greater than the Floor (as hereinafter defined). If Purchaser has a claim, or
claims, against Seller, in excess of the Floor, then Purchaser shall be entitled
to pursue Damages in connection with such claim or claims against Seller, but in
no event shall Seller’s liability for any and all claims exceed the Ceiling. For
purposes of this Section 16(D), Purchaser shall be deemed to have actual
knowledge of any matter if Purchaser and/or its affiliates and their respective
officers or employees had actual knowledge of the matter at issue prior to
Closing or if such information is available in any Lease or Surviving Contract,
or any other information with respect to the Premises identified in the Exhibits
attached hereto. As used herein, “Floor” shall mean Three Hundred Thousand
Dollars ($300,000.00), and “Ceiling” shall mean Two Million Seven Hundred Fifty
Thousand Dollars ($2,750,000.00). The provisions of this Section 16(D) shall
constitute the sole and exclusive remedy after Closing for breaches of Seller’s
representations.

 

30

 

 

E.Until Closing, Seller shall endeavor to update any representations or
warranties made by Seller in this Agreement to correct any material and adverse
mistake and/or to reflect any material and adverse matter that arises subsequent
to the date of this Agreement. If Purchaser has actual knowledge of a breach by
Seller of Seller’s representations and warranties contained herein, Purchaser
shall notify Seller of such breach on or prior to the date that is the earlier
to occur of (i) five (5) business days after Purchaser obtains actual knowledge
of such breach and (ii) the Closing Date, failing which Purchaser shall be
deemed to have waived any such breach. Seller shall have the right to contest
Purchaser’s determination as to a breach of Seller’s representations and
warranties contained herein. In addition, Seller shall use Seller’s commercially
reasonable efforts to cure any breach of Seller’s representations and warranties
contained herein that is susceptible of cure, provided that Seller shall not be
required to expend any sum in excess of Seven Hundred Fifty Thousand Dollars
($750,000.00), in the aggregate, in connection with all such cures. If Purchaser
notifies Seller of a breach of a representation or warranty made by Seller
herein, then Seller shall have until the date that is the later to occur of (x)
the originally scheduled Closing Date and (y) sixty (60) days after the date
Purchaser gives such notice to Seller, to cure such breach. Seller shall the
right, at Seller’s option, to adjourn the Closing Date for a period of up to
sixty (60) days in the aggregate with all other adjournments by Seller under
this Agreement, to cure any breach by Seller of Seller’s representations and
warranties contained herein. If, prior to Closing, Seller fails to cure a breach
by Seller of Seller’s representations and warranties contained herein, then,
subject to Article 23, Purchaser, as its sole and exclusive remedy, shall have
the right to terminate this Agreement by written notice to Seller, in which case
Escrow Agent shall return the Deposit (together with all interest thereon, if
any) to Purchaser, and thereafter neither party to this Agreement shall have any
further right or obligation hereunder, other than the Surviving Obligations (it
being understood the presence of immaterial breaches shall not constitute a
default by Seller or the failure by Seller to satisfy a condition to Purchaser’s
obligation to consummate the Closing). For the purposes of Section 16(C) and
this Section 16(E), “material” shall mean any state of facts, taken alone or
together with all other material untruths or inaccuracies and all such covenants
with which Seller has not materially complied, the restoration of which to the
condition represented or warranted by Seller under this Agreement, or the cost
of compliance with which, would cost, or the damages to Purchaser resulting from
which would be, in excess of Three Hundred Thousand Dollars ($300,000.00).

 

F.Seller’s representations are subject to the following limitations: (1) to the
extent that Seller has provided Purchaser with any Lease or Surviving Contract
or any other information with respect to the Premises at any time prior to the
date of this Agreement which contain provisions inconsistent with any of such
Seller’s representations contained herein, then such Seller’s representations
shall be deemed modified to conform to such provisions and (2) Seller shall have
no liability with respect to any incorrect information set forth in any
Estoppel.

 



G.The terms “to Seller’s actual knowledge,” “to the best of Seller’s actual
knowledge” and phrases of similar import shall mean the actual present knowledge
(and not constructive knowledge) of Andrew S. Levine and Isaac Zion without
independent inquiry or investigation, and shall not mean that Seller or such
individual is charged with knowledge of the acts, omissions and/or knowledge of
Seller’s property manager (or any employee thereof), Seller’s other agents or
employees, Seller’s predecessors in title to the Premises or any member of the
Condominium Board.

 

31

 



 

17.          Broker.

 

A.Seller represents and warrants to Purchaser that it has not dealt with any
broker, finder or like agent in connection with this transaction other than
Jones Lang LaSalle (“Broker”). Seller shall pay the amounts due Broker as set
forth in a separate agreement by and between Seller and Broker. Seller hereby
indemnifies, defends and holds Purchaser harmless from and against any and all
claims for any commission, fee or other compensation by any person or entity,
including Broker, who shall claim to have dealt with Seller in connection with
the sale of the Premises and for any and all costs incurred by Purchaser in
connection with any such claims including, without limitation, reasonable
attorneys’ fees and disbursements.

 

B.Purchaser represents and warrants to Seller that it has not dealt with any
broker, finder or like agent in connection with this transaction other than
Broker. Purchaser hereby indemnifies, defends and holds Seller harmless from and
against any and all claims for any commission, fee or other compensation by any
person or entity other than Broker, who shall claim to have dealt with Purchaser
in connection with the sale of the Premises and for any and all costs incurred
by Seller in connection with any such claims including, without limitation,
reasonable attorneys’ fees and disbursements.

 

C.The provisions of this Article 17 shall survive the Closing or any early
termination of this Agreement.

 

18.          Condemnation and Destruction.

 

A.For purposes of this Article 18, a “Significant Portion of the Property” shall
mean either (a) with respect to damage by fire or other casualty to the Property
or a portion thereof, damage requiring repair costs in excess of an amount equal
to ten percent (10%) of the Purchase Price, as such repair costs are reasonably
estimated by Seller, or (b) with respect to a condemnation or sale in lieu of
condemnation, where the reasonably estimated proceeds from such condemnation or
sale exceeds an amount equal to ten percent (10%) of the Purchase Price or such
condemnation or sale would have a material and adverse effect on access to the
Improvements as reasonably determined by Seller.

 



B.If, prior to the Closing Date, a Significant Portion of the Property is taken,
or rendered unusable for its current purpose by eminent domain (or is the
subject of a pending or contemplated taking which has not been consummated),
Seller shall notify Purchaser of such fact (the “Taking Notice”), and, within
five (5) business days after receipt of the Taking Notice, Purchaser shall have
the option to terminate this Agreement upon notice to Seller given not later
than five (5) business days after Seller sends the Taking Notice (a
“Condemnation Termination Notice”) (TIME BEING OF THE ESSENCE). If Purchaser
gives Seller a Condemnation Termination Notice, Escrow Agent shall refund to
Purchaser the Deposit (together with interest thereon, if any) and, from and
after the date of such termination, neither party shall have any further right
or obligation hereunder except for the Surviving Obligations. If (i) Purchaser
does not timely give Seller a Condemnation Termination Notice, (ii) Purchaser
has no right to give Seller a Condemnation Termination Notice, or (iii) less
than a Significant Portion of the Property is taken, or rendered unusable for
its current purpose by eminent domain (or is the subject of a pending or
contemplated taking which has not been consummated), then Purchaser shall accept
so much of the Premises as remains after such taking with no abatement of the
Purchase Price, and, at the Closing, Seller shall assign and turn over to
Purchaser, and Purchaser shall be entitled to receive and keep, all of Seller’s
interest in and to all awards for such taking by eminent domain.

 

32

 

 

C.If, prior to the Closing Date, a Significant Portion of the Property is
destroyed by fire or other casualty, Seller shall notify Purchaser in writing of
such fact (a “Casualty Notice”) and, within ten (10) business days after receipt
of a Casualty Notice, Purchaser shall have the option to terminate this
Agreement upon notice to Seller given not later than ten (10) business days
after Seller sends the Casualty Notice (a “Casualty Termination Notice”) (TIME
BEING OF THE ESSENCE). If Purchaser gives Seller a Casualty Termination Notice,
Escrow Agent shall refund to Purchaser the Deposit (together with interest
thereon, if any) and, from and after the date of such termination, neither party
shall have any further right or obligation hereunder except for the Surviving
Obligations. If (i) Purchaser does not give Seller a timely Casualty Termination
Notice, (ii) Purchaser has no right to give Seller a Casualty Termination
Notice, or (iii) less than a Significant Portion of the Property is destroyed by
fire or other casualty, then (a) at Closing, Seller shall assign and turn over
to Purchaser and Purchaser shall then have all of Seller’s right to receive any
casualty insurance proceeds received by or payable to Seller, the Condominium
Board or the Insurance Trustee (as defined in the Declaration) under any
insurance policies maintained by Seller, the Condominium Board or the Insurance
Trustee with respect to the Premises on account of said physical damage or
destruction less any reasonable costs incurred by Seller in the repair or
restoration of the Premises in accordance with the terms hereof and (b) the
parties shall proceed to Closing pursuant to the terms hereof without abatement
of the Purchase Price, except that Purchaser shall receive a credit for the
lesser of (i) any insurance deductible amount, and (ii) the cost of such repairs
(other than repairs which are the responsibility of Tenants under Tenant Leases)
as reasonably estimated by an architect (x) selected by Seller and (y)
reasonably acceptable to Purchaser.

 

D.This Article 18 is an express agreement to the contrary of Section 5-1311 of
the New York General Obligations Law.

  





19.          Escrow.

 

A.The Deposit shall be held in escrow by Escrow Agent, upon the following terms
and conditions:

 

i.Escrow Agent shall deposit the Deposit in an interest-bearing account or
invest the Deposit in a money market or monetary fund;

 

ii.Escrow Agent shall deliver to Seller the Deposit (together with all interest
thereon, if any) at and upon the Closing; and

 



33

 

 

iii.If this Agreement is terminated in accordance with the terms hereof, or if
the Closing does not take place under this Agreement by reason of the failure of
either party to comply with such party’s obligations hereunder, Escrow Agent
shall pay the Deposit (together with all interest thereon, if any) to Seller or
Purchaser, as the case may be, in accordance with the provisions of this
Agreement.

 

B.It is agreed that:

 

i.The duties of Escrow Agent are only as herein specifically provided, and,
except for the provisions of Section 19(C) hereof, are purely ministerial in
nature, and Escrow Agent shall incur no liability whatever except for its own
willful misconduct or gross negligence;

 

ii.Escrow Agent shall not be liable or responsible for the collection of the
proceeds of any checks used to pay the Deposit;

 

iii.In the performance of its duties hereunder, Escrow Agent shall be entitled
to rely upon any document, instrument or signature believed by it in good faith
to be genuine and signed by either of the other parties hereto or their
successors;

 

iv.Escrow Agent may assume, so long as it is acting in good faith, that any
person purporting to give any notice of instructions in accordance with the
provisions hereof has been duly authorized to do so;

 

v.Escrow Agent shall not be bound by any modification, cancellation or
rescission of this Agreement unless in writing and signed by Escrow Agent,
Seller and Purchaser;

 

vi.Except as otherwise provided in Section 19(C) hereof, Seller and Purchaser
shall jointly and severally reimburse and indemnify Escrow Agent for, and hold
it harmless against, any and all loss, liability, costs or expenses in
connection herewith, including attorneys’ fees and disbursements, incurred by
Escrow Agent arising out of or in connection with its acceptance of, or the
performance of its duties and obligations under, this Agreement, as well as the
costs and expenses of defending against any claim or liability arising out of or
relating to this Agreement, unless in each case incurred as a result of, or
arising out of, the willful misconduct or gross negligence of Escrow Agent;

 



vii.Each of Seller and Purchaser hereby releases Escrow Agent from any act done
or omitted to be done by Escrow Agent in good faith in the performance of its
duties hereunder; and

 

viii.Escrow Agent may resign upon ten (10) days written notice to Seller and
Purchaser. If a successor Escrow Agent is not appointed by Seller and Purchaser
within such ten (10) day period, Escrow Agent may petition a court of competent
jurisdiction to name a successor.

  

34

 

 

C.Escrow Agent is acting as a stakeholder only with respect to the Deposit.
Escrow Agent, except in the event of the Closing, shall not deliver the Deposit
except on seven (7) days’ prior written notice to the parties and only if
neither party shall object within such seven (7) day period. If there is any
dispute as to whether Escrow Agent is obligated to deliver all or any portion of
the Deposit or as to whom the Deposit is to be delivered, Escrow Agent shall not
be required to make any delivery, but in such event Escrow Agent may hold the
same until receipt by Escrow Agent of an authorization in writing, signed by all
of the parties having any interest in such dispute, directing the disposition of
the Deposit (together with all interest thereon, if any), or in the absence of
such authorization Escrow Agent may hold the Deposit (together with all interest
thereon, if any), until the final determination of the rights of the parties in
an appropriate proceeding. If such written authorization is not given or
proceedings for such determination are not begun within thirty (30) days after
the date Escrow Agent shall have received written notice of such dispute, and
thereafter diligently continued, Escrow Agent may, but is not required to, bring
an appropriate action or proceeding for leave to deposit the Deposit (together
with all interest thereon, if any), in court pending such determination. Escrow
Agent shall be reimbursed for all costs and expenses of such action or
proceeding including, without limitation, reasonable attorneys’ fees and
disbursements, by the party determined not to be entitled to the Deposit, or if
the Deposit is split between the parties hereto, such costs of Escrow Agent
shall be split, pro rata, between Seller and Purchaser, as the case may be, in
inverse proportion to the amount of the Deposit received by each. Upon making
delivery of the Deposit (together with interest thereon, if any), in the manner
provided in this Agreement, Escrow Agent shall have no further obligation or
liability hereunder except to the extent expressly set forth herein.

 

D.Escrow Agent has executed this Agreement solely to confirm that Escrow Agent
has received the Deposit (if the Deposit is made by check, subject to
collection) and will hold the Deposit, in escrow, pursuant to the provisions of
this Agreement.

 

20.          Covenants.

 

A.Prior to the Closing:

 

i.Seller shall not enter into any Service Contracts or collective bargaining
agreements, except renewals of the Union Agreements, other than with the consent
of Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed, except for Service Contracts entered into in the ordinary course of
Seller’s business and which expire prior to the Closing Date or are cancelable
at any time without cause on not more than thirty (30) days’ notice; With
respect to any Service Contract that pertains in part to the Premises and in
part to other properties owned by affiliates of Seller (and not any Surviving
Contracts), Seller shall terminate such Service Contract as the same applies to
the Premises as of the Closing and pay any and all fees due thereunder; at
Purchaser’s request, prior to Closing, Seller shall cooperate with Purchaser at
Purchaser’s sole cost and expense so that Purchaser may obtain an agreement with
AlliedBarton Security covering security guards at the Premises, including
without limitation those security guards listed on Exhibit 16(A)(v), on terms
acceptable to Purchaser, provided, that it shall not be a condition to
Purchaser’s obligation to consummate the Closing under this Agreement that such
agreement be obtained, and the foregoing (and the failure to obtain such an
agreement) shall not be deemed to limit Purchaser’s obligations pursuant to
Section 11(A) hereof;

 

35

 

 

ii.Subject to Section 20(A)(v), Seller shall keep and perform in all material
respects all of the obligations to be performed by Seller under the Leases
(“Landlord’s Lease Obligations”); provided that anything in this Agreement to
the contrary notwithstanding, nothing contained in this Agreement shall prohibit
Seller from terminating any Lease by virtue of a default by the tenant
thereunder, bringing any proceeding against a Tenant by reason of a default by
such Tenant under the Lease for such Tenant, or applying a Security Deposit
under a Lease in accordance with the terms of such Lease or by reason of default
of a Tenant under its Lease;

 

iii.So long as Purchaser is not in default of its obligation to consummate the
Closing under this Agreement, Seller shall not, between the date hereof and the
Closing, (a) enter into any new lease or occupancy agreement for all or any
portion of the Property without Purchaser’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed so long as: (1) the
rent for any such portion of the Property shall be at least equal to the market
rent; (2) the term shall not exceed ten (10) years; and (3) the creditworthiness
of the proposed tenant shall be reasonably comparable to the existing Tenants,
or (b) enter into any terminations, amendments, expansions or renewals of Leases
(other than (i) a termination in accordance with Section 20(A)(ii) hereof or
(ii) pursuant to the express terms of any Lease), in each instance without
Purchaser’s prior written consent, which consent shall not be unreasonably
withheld, delayed or conditioned by Purchaser;

 

iv.Seller shall not create, incur or suffer to exist any mortgage, deed of
trust, lien, pledge or other encumbrance in any way affecting any portion of the
Premises that will survive the Closing;

 



v.Seller shall operate the Premises and administer the Leases in accordance with
past practice, reasonable wear and tear excepted; provided, however, that except
for Landlord’s Lease Obligations, Seller may but shall not be obligated to make
any capital or other repairs, replacements or improvements to the Premises. To
the extent Seller is required to make any repairs, replacements or improvements
to the Improvements (other than Landlord’s Lease Obligations) or Seller elects
to make any repairs, replacements or improvements to the Premises (other than
Landlord’s Lease Obligations) and the Purchaser approves such election (which
approval shall not be unreasonably withheld, conditioned or delayed), Purchaser
shall, on or before the Closing, reimburse Seller for the unamortized costs of
such repairs, replacements or improvements that are capital in nature;

  

36

 

 

vi.Seller shall maintain fire and extended coverage insurance on the Premises
which is at least equivalent in all material respects to Seller’s insurance
policies covering the Premises as of the date hereof;

 

vii.Seller shall not transfer or remove any material Personal Property from the
Property except for the purpose of repair or replacement thereof. Any items of
Personal Property replaced after the date hereof shall be installed prior to
Closing and shall be of substantially similar quality of the item of Personal
Property being replaced;

 

viii.Seller shall not alter the number of Union Employees or remove or replace
any Union Employee from the Property, or adjust any grievance affecting the
number or identity of any Union Employees assigned or to be assigned to work at
the Property without prior notice to and consent of Purchaser, which consent
shall not be unreasonably withheld, conditioned or delayed, except where there
is a termination for just cause or other legitimate business reason for removing
or replacing any Union Employee, or as may be necessary due to a reduction in
force as permitted by the Union Agreements, or due to the need to recall any
employee from layoff as required under the Union Agreements; and

 

ix.Seller, to the extent received by Seller, shall promptly deliver to Purchaser
copies of written default notices and written notices of lawsuits affecting the
Leases, the Surviving Contracts or the Premises.

 

37

 

 

B.As used in this Agreement, “Leasing Costs” shall mean brokerage commissions in
connection with any lease (including commissions and overrides payable to
affiliates of Seller of one full commission, computed at Seller’s affiliates’
standard rates, if Seller’s affiliate is the sole broker, and one-half of such
full commission if Seller’s affiliate is a co-broker), out-of-pocket reasonable
legal fees and expenses incurred in connection with any Lease and all costs and
expenses required under any Lease to be paid by the landlord thereunder, to or
for the benefit of the tenant thereunder (including, but not limited to, the
costs and expenses, or reimbursements, to prepare the space thereunder for the
initial occupancy of the tenant under the applicable Lease or so-called tenant
improvement allowances under any Leases). Seller shall be responsible for all
Leasing Costs (“Seller’s Leasing Costs”) incurred in connection with (x) the
current term of any Leases entered into prior to the date hereof and (y) any
renewals, amendments, modifications, terminations, extensions and expansions
entered into (and with an effective date) prior to the date hereof with respect
any Leases; Seller shall pay Seller’s Leasing Costs as, if and when Seller’s
Leasing Costs are due and payable pursuant to the applicable Lease or Brokerage
Agreement. Seller and SLG, jointly and severally, hereby agree to indemnify,
defend and hold Purchaser harmless from and against any and all liability, court
costs, judgment, claim, damage or expense (including, without limitation,
reasonable attorneys’ fees and expenses) to the extent arising or resulting in
connection with any unpaid Seller’s Leasing Costs, except as provided herein as
to any of Seller’s Leasing Costs which are credited against the Purchase Price.
Purchaser shall pay all Leasing Costs (other than Seller’s Leasing Costs)
(“Purchaser’s Leasing Costs”) payable in connection with: (i) the Leases entered
into on or after the date hereof and approved in writing or deemed approved by
Purchaser pursuant to Section 20(A)(iii) above and any Leases entered into by
Purchaser after Closing, (ii) all renewals, amendments, modifications,
terminations, extensions and expansions of any Leases entered into after the
date hereof in accordance with the terms hereof and approved in writing or
deemed approved by Purchaser, (iii) all renewals, amendments, modifications,
terminations, extensions and expansions of any Leases entered into after the
date hereof in accordance with the terms hereof without Purchaser’s approval, if
the lessor’s consent to such action is not required under the terms of the
applicable Lease, provided that in each case the applicable Purchaser’s Leasing
Costs are payable in accordance with the express terms of a Lease, a Brokerage
Agreement or any other agreement approved or deemed approved in accordance with
the terms hereof by Purchaser (agreements referred to in clauses (i), (ii) and
(iii), collectively, “New Leases”), and (iv) any Leasing Costs due as a result
of an event or circumstance occurring after the Closing Date pursuant to (a)
Section 31 05 of the Agreement of Lease between Seller and the Metropolitan
Transportation Authority, dated as of February 25, 2010, or (b) the applicable
Brokerage Agreements, as set forth on Exhibit 16(A)(xviii). If on or prior to
the Closing Date, Seller shall have paid any Purchaser’s Leasing Costs,
Purchaser shall reimburse Seller therefor at the Closing. Prior to the Closing,
Seller and Purchaser shall review all Leases and related commission agreements
and determine the amount of all Leasing Costs which are payable after the
Closing for which Seller is responsible pursuant to this Section 20(B) and the
aggregate amount thereof shall, at Seller’s election, be credited against the
Purchase Price at the Closing (it being understood that if Seller shall not
elect to credit the same against the Purchase Price, then Seller and SLG shall
be responsible to pay such Seller’s Leasing Costs as and when the same become
due). If Seller gives Purchaser a credit against the Purchase Price pursuant to
the immediately preceding sentence, then Seller and SLG shall be relieved of all
liability for Leasing Costs, and Purchaser shall pay such amounts as they become
due. Purchaser hereby agrees to indemnify, defend and hold Seller and SLG
harmless from and against any and all liability, loss, cost, judgment, claim,
damage or expense (including, without limitation, reasonable attorneys’ fees and
expenses), in connection with Purchaser’s Leasing Costs and with respect to the
non-payment of any Leasing Costs for which Purchaser has received a credit at
the Closing. The provisions of this Section 20(B) shall survive the Closing.

 

C.With respect to any matter requiring Purchaser’s consent under this Agreement,
Seller shall give Purchaser written notice requesting Purchaser’s consent to any
such matter, which notice shall describe in reasonable detail the matter for
which consent is being requested. Purchaser, within five (5) business days after
receipt of such notice (time being of the essence), shall give Seller notice
granting or denying Purchaser’s consent to such matter (and if such consent is
denied, a reasonably detailed reasons for denying such consent, which reasons
may be disclosed to any Tenant, to the extent such denial relates to a request
made by the applicable Tenant). If Purchaser does not grant or deny Purchaser’s
such consent to such matter within such period of five (5) business days, then
Purchaser’s consent to such matter shall be deemed granted.

 

38

 



 

21.          Transfer Taxes.

 

A.Seller and Purchaser shall join on the Closing Date in completing, executing
and delivering the returns, affidavits and other documents required in
connection with the taxes imposed under Article 31 of the Tax Law of the State
of New York and Title II of Chapter 46 of the Administrative Code of the City of
New York and any other tax payable by reason of delivery and/or recording of the
documents to be delivered at the Closing (collectively, “Conveyance Taxes”). The
Conveyance Taxes shall be paid by Seller.

 

B.Seller shall deliver to the Title Insurer at the Closing certified check(s),
payable to the order of the appropriate tax collecting agency or official, in
the amount of all Conveyance Taxes. Instead of paying any of such Conveyance
Taxes directly, Seller may elect to offset the amount thereof against the
Purchase Price and cause the Conveyance Taxes to be delivered to the Title
Insurer for the payment thereof.

 

C.Seller hereby agrees to indemnify, defend and hold Purchaser harmless from any
and all losses, costs, damages, liens, claims, counterclaims, liabilities and
expenses (including, but not limited to, reasonable attorneys’ fees, court costs
and disbursements) incurred by Purchaser as a result of Seller’s failure to pay,
or cause to be paid, all or any portion of the Conveyance Taxes at the Closing.

 

D.The provisions of this Article 21 shall survive the Closing.

 

22.          Non-Liability. Purchaser agrees that it shall look solely to the
Premises and proceeds thereof, and not to any other assets of Seller, or to the
members, managers, directors, officers, employees, shareholders, partners or
agents of Seller or any other person, partnership, corporation or trust, as
principal of Seller or otherwise, and whether disclosed or undisclosed, to
enforce its rights hereunder, and that none of the members, managers, directors,
officers, employees, shareholders, partners or agents of Seller or any other
person, partnership, corporation or trust, as principal of Seller or otherwise,
and whether disclosed or undisclosed, shall have any personal obligation or
liability hereunder, and Purchaser shall not seek to assert any claim or enforce
any of its rights hereunder against such party. Seller agrees that it shall look
solely to Purchaser, and not to the members, managers, directors, officers,
employees, shareholders, partners or agents of Purchaser or any other person,
partnership, corporation or trust, as principal of Purchaser or otherwise, and
whether disclosed or undisclosed, to enforce its rights hereunder, and that none
of the members, managers, directors, officers, employees, shareholders, partners
or agents of Purchaser or any other person, partnership, corporation or trust,
as principal of Purchaser or otherwise, and whether disclosed or undisclosed,
shall have any personal obligation or liability hereunder, and Seller shall not
seek to assert any claim or enforce any of its rights hereunder against such
party. The provisions of this Article 22 shall survive the Closing.

 

39

 



 

23.          Seller’s Inability to Perform; Seller’s Default. If Seller is
unable to perform its obligation to convey the Premises to Purchaser in
accordance with the terms of this Agreement (other than by reason of Seller’s
Willful Default (as hereinafter defined)), then Purchaser, at its sole option
and as its sole and exclusive remedy, may terminate this Agreement, in which
event Escrow Agent shall refund to Purchaser the Deposit (and all interest
earned thereon, if any), and neither party shall thereafter have any further
right or obligation hereunder, other than with respect to any Surviving
Obligations. “Seller’s Willful Default” shall mean Seller’s refusal (in
contravention of an express obligation under this Agreement) to perform its
obligation to convey the Premises to Purchaser in accordance with terms of this
Agreement or any of Seller’s other material obligations hereunder; provided,
that Purchaser has satisfied all conditions required to be satisfied by it under
this Agreement and is ready, willing and able to perform all of its obligations
under this Agreement and deliver the Purchase Price due Seller under this
Agreement. In the event of Seller’s Willful Default, then Purchaser, at its sole
option and as its sole and exclusive remedy may either (a) terminate this
Agreement, in which event Escrow Agent shall refund to Purchaser the Deposit
(and all interest thereon, if any), Seller shall reimburse Purchaser for the
reasonable out-of-pocket, third-party costs theretofore incurred by Purchaser,
including, without limitation, financing costs, and the cost of performing title
examinations and survey for the Property (within ten (10) business days after
the date that Purchaser submits to Seller a reasonably detailed invoice
therefor), provided that such liability shall not exceed Seven Hundred Fifty
Thousand Dollars ($750,000.00) in the aggregate, and neither party shall
thereafter have any further right or obligation hereunder, other than the
Surviving Obligations or (b) within thirty (30) days after any rights of
Purchaser arise due to a Seller’s Willful Default, bring an action in equity
against Seller for specific performance. In no event may Purchaser bring an
action against Seller for damages or seek any remedy (whether or not in an
action at law or in equity) against Seller that could require Seller to pay any
monies to Purchaser whether characterized as damages or otherwise (except for an
action to compel Escrow Agent to return the Deposit to Purchaser if Purchaser
is, in fact, entitled to the return thereof in accordance with this Agreement,
and except for a reimbursement to Purchaser of costs as expressly provided for
in this Article 23). The untruth or inaccuracy of any representation or warranty
of Seller or Seller’s noncompliance with any of its covenants shall not be
deemed Seller’s Willful Default, provided Seller has cured such untruth,
inaccuracy or non-compliance in accordance with the terms of this Agreement.

 

40

 

 

24.          Condition of Premises.

 

A.Purchaser shall accept the Premises at the Closing in its “as is” condition as
of the date hereof, reasonable wear and tear excepted, and subject to the
provisions of Article 18 hereof in the event of a casualty or condemnation and
subject to Seller’s compliance with the covenants contained in Article 20 hereof
or elsewhere in this Agreement. Seller shall not be liable for any latent or
patent defects in the Premises or bound in any manner whatsoever by any
guarantees, promises, projections, operating expenses, set ups or other
information pertaining to the Premises made, furnished or claimed to have been
made or furnished, whether orally or in writing, by Seller, the Condominium
Board or any other person or entity, or any partner, employee, agent, attorney
or other person representing or purporting to represent Seller, except to the
extent expressly set forth herein or in any document or instrument expressly
required in this Agreement to be delivered at Closing. Purchaser acknowledges
that neither Seller nor any of the employees, agents or attorneys of Seller have
made or do make any oral or written representations or warranties whatsoever to
Purchaser, whether express or implied, except as expressly set forth in this
Agreement or in any of the documents to be delivered at Closing, and, in
particular, that no such representations and warranties have been made with
respect to the physical, environmental condition or operation of the Premises,
the presence, introduction or effect of Hazardous Materials at or affecting the
Premises, the actual or projected revenue and expenses of the Premises, the
current or future budget of the Condominium, the legality of the rents charged
to Tenants, the zoning and other laws, regulations and rules or Relevant
Environmental Laws applicable to the Premises or the compliance of the Premises
therewith, the current or future real estate tax liability, assessment or
valuation of the Premises, the availability of any financing for the alteration,
rehabilitation or operation of the Premises from any source, including, without
limitation, any state, city or federal government or any institutional lender,
the current or future use of the Premises, including, without limitation, the
use for residential or commercial purposes, the present and future condition and
operating state of any and all machinery or equipment in the Premises and the
present or future structural and physical condition of the Building or its
suitability for rehabilitation or renovation, the ownership or state of title of
any Personal Property, the quantity, quality or condition of the Personal
Property or Fixtures, the use or occupancy of the Premises or any part thereof,
or any other matter or thing affecting or relating to the Premises, the Property
or the transactions contemplated hereby, except as specifically set forth in
this Agreement or in any of the documents to be delivered at Closing.

 

B.Purchaser has not relied and is not relying upon any representations or
warranties or upon any statements made in any informational materials with
respect to the Premises provided by Seller or any other person or entity, or any
shareholder, employee, agent, attorney or other person representing or
purporting to represent Seller, other than the representations and warranties
expressly set forth in this Agreement or in any of the documents to be delivered
at Closing. The parties hereto agree that the Personal Property included in this
sale, which is or may be attached to or used in connection with the Premises,
has no significant separate value except in conjunction with the Premises. No
part of the Purchase Price is attributable to the Personal Property.

 

C.Purchaser acknowledges that it has reviewed the Condominium Documents and has
reviewed or had an opportunity to review the books and records of the
Condominium. Purchaser further acknowledges and represents that Seller has not
made or purported to make any representations on behalf of the Condominium, and
that the Condominium has not made or purported to make any representations on
behalf of Seller.

 

D.The provisions of this Article 24 shall survive the Closing.

 



25.          Environmental Matters. Without limiting the generality of Article
24, Purchaser acknowledges that it has had an opportunity to conduct its own
investigation of the Premises with regard to Hazardous Materials and compliance
of the Premises with Relevant Environmental Laws. Purchaser is aware (or has had
sufficient opportunity to become aware) of the environmental, biological and
pathogenic conditions of, affecting or related to the Premises and Purchaser
agrees to take the Premises subject to such conditions. Purchaser agrees to
assume all costs and liabilities arising out of or in any way connected to the
Premises, including, but not limited to those arising out of Hazardous Materials
and Relevant Environmental Laws. Purchaser hereby releases Seller, its
principals and affiliates, and their respective officers, directors, members,
managers, partners, agents, employees, successors and assigns, from and against
any and all claims, counterclaims and causes of action which Purchaser may now
or in the future have against any of the foregoing parties arising out of the
existence of Hazardous Materials affecting the Premises. The provisions of this
Article 25 shall survive the Closing.

  

41

 

 

26.          Tax Certiorari Proceedings.

 

A.If any tax reduction or tax certiorari proceedings in respect of any Unit or
the Property relating to any fiscal year ending prior to the fiscal year in
which the Closing occurs are pending at the time of the Closing, Seller reserves
and shall have the right to continue to prosecute and/or settle the same. If any
tax reduction proceedings in respect of any Unit or the Property relating to the
fiscal year in which the Closing occurs are pending at the time of the Closing,
then Seller reserves and shall have the right to continue to prosecute and/or
settle the same, provided, however, that Seller shall not settle any such
proceeding without Purchaser’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, and Purchaser shall be entitled
to that portion of any refund relating to the period from and after the Closing
in accordance with Section 7(D). Purchaser shall reasonably cooperate with
Seller in connection with the prosecution of any such tax reduction proceedings.
Purchaser shall have the sole right to prosecute any tax proceedings in respect
of any Unit or the Property relating to any fiscal year ending after the fiscal
year in which the Closing occurs. Seller shall reasonably cooperate with
Purchaser at no out-of-pocket expense to Seller in connection with the
prosecution of any such tax proceedings.

 

B.Any refunds or savings in the payment of taxes resulting from such tax
reduction proceedings applicable to the period prior to the Closing shall belong
to and be the property of Seller, and any refunds or savings in the payment of
taxes applicable to the period from and after the Closing shall belong to and be
the property of Purchaser; provided, however, that if any such refund creates an
obligation to reimburse any Tenants for any Overage Rent paid or to be paid,
that portion of such refund equal to the amount of such required reimbursement
(after deduction of allocable expenses as may be provided in the Lease to such
Tenant) shall, at Seller’s election, either (i) be paid to Purchaser and
Purchaser shall disburse the same to such Tenants or (ii) be paid by Seller
directly to the Tenants entitled thereto. All reasonable attorneys’ fees and
other expenses incurred in obtaining such refunds or savings shall be
apportioned between Seller and Purchaser in proportion to the gross amount of
such refunds or savings payable to Seller and Purchaser, respectively (without
regard to any amounts reimbursable to Tenants).

 

C.The provisions of this Article 26 shall survive the Closing.

 

27.          Notices. All notices, demands or requests made pursuant to, under
or by virtue of this Agreement (in each case, a “Notice”) must be in writing and
sent to the party to which the Notice is being made by nationally recognized
overnight courier or delivered by hand with receipt acknowledged in writing as
follows:

 

To Seller:

c/o SL Green Realty Corp.

420 Lexington Avenue

New York, New York 10170-1881

Attention: Andrew S. Levine, Esq.

 

42

 

 

with a copy to:

 

c/o SL Green Realty Corp.

420 Lexington Avenue

New York, New York 10170-1881

Attention: Marc Holliday

 

with a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

Attention: Peter E. Fisch, Esq.

 

To Purchaser:

 

ARC NY333W3401, LLC
c/o American Realty Capital
405 Park Avenue, 12th Floor
New York, New York 10022
Attention: Jesse C. Galloway, Esq.

 

with a copy to:

 

ARC NY333W3401, LLC
c/o American Realty Capital
405 Park Avenue, 12th Floor
New York, New York 10022
Attention: Brian S. Block

 

To Escrow Agent:

 

Fidelity National Title Insurance Company

485 Lexington Avenue, 18th Floor
New York, New York 10017
Attention: Nick De Martini

 

All Notices (i) shall be deemed given upon the date of delivery if delivery is
made before 4:00 PM (New York time) and, if delivered later, on the next
business day after delivery of such Notice or the date of refusal to accept
delivery of such Notice and (ii) may be given either by a party hereto or by
such party’s attorney set forth above. The address for Notices to any party may
be changed by such party by a written Notice served in accordance with this
Article 27.

 

43

 



 

28.          Entire Agreement. This Agreement contains all of the terms agreed
upon between the parties with respect to the subject matter hereof, and all
agreements heretofore made between the parties hereto are merged in this
Agreement which alone fully and completely expresses the agreement of said
parties.

 

29.          Amendments. This Agreement may not be changed, modified or
terminated, nor may any provision hereunder be waived, except by an instrument
executed by the parties hereto.

 

30.          No Waiver. No waiver by either party of any failure or refusal to
comply with its obligations under this Agreement shall be deemed a waiver of any
other or subsequent failure or refusal to so comply.

 

31.          Successors and Assigns. This Agreement shall inure to the benefit
of, and shall bind the parties hereto and the heirs, executors, administrators,
successors and permitted assigns of the respective parties.

 

32.          Partial Invalidity. If any term or provision of this Agreement or
the application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

 

33.          Section Headings; Incorporation of Exhibits. The headings of the
various Articles and Sections of this Agreement have been inserted only for
convenience, and are not part of this Agreement and shall not be deemed in any
manner to modify, explain or restrict any of the provisions of this Agreement.
Unless otherwise provided in this Agreement, any reference in this Agreement to
an Exhibit is understood to be a reference to the Exhibits annexed to this
Agreement. All Exhibits annexed to this Agreement shall be incorporated into
this Agreement as if fully set forth herein.

 



34.          Governing Law. This Agreement shall be governed by, interpreted
under and construed and enforced in accordance with, the laws of the State of
New York, without reference to conflicts of laws principles. Each of the parties
hereby irrevocably waives all right to trial by jury in any action, proceeding
or counterclaim arising out of OR relating to this Agreement. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR SELLER TO ENTER INTO AND ACCEPT THIS AGREEMENT AND THE
DOCUMENTS DELIVERED BY PURCHASER AT THE CLOSING AND NOTWITHSTANDING ANY OTHER
TERM OF THIS AGREEMENT, SHALL SURVIVE THE CLOSING OR THE TERMINATION OF THIS
AGREEMENT. Any action brought under or in respect of this Agreement shall be
brought in a court of law located in the City, County and State of New York. The
prevailing party in any such action (it being understood that a party may not
prevail on all claims yet may still be deemed by the determining court of law to
be the prevailing party for purposes of this Article 34) shall be entitled to
recovery of all of its fees and expenses (including reasonable legal fees)
incurred in such action.

  

44

 

 

35.          Confidentiality.

 

A.Except as may be required by law, the Securities and Exchange Commission
(“SEC”), or in connection with any court or administrative proceeding and as
expressly provided in Section 35(B) below, and subject to Section 35(B) below,
neither Purchaser nor Seller, nor either of their agents or designees shall
issue or cause the publication of any press release or other public
announcement, or cause, permit or suffer any other disclosure which sets forth
the terms of the transactions contemplated hereby (other than to Purchaser’s
consultants, advisors, attorneys, accountants, lenders and investors or
potential investors, who, in turn, shall be bound by this Article 35), without
first obtaining the written consent of the other party hereto.

 

B.Purchaser recognizes that SLG, which indirectly owns interests in Seller, is a
public company. Accordingly, Purchaser acknowledges and agrees that Seller or
SLG may disclose in press releases, filings with governmental authorities,
financial statements and/or other communications such information regarding the
transactions contemplated hereby as may be necessary or advisable under
securities laws, rules or regulations, GAAP or other accounting rules or
procedures or SLG’s prior custom, practice or procedure. Seller acknowledges and
agrees that Purchaser or American Realty Capital New York Recovery REIT, Inc.
may disclose in press releases, filings with governmental authorities, financial
statements and/or other communications such information regarding the
transactions contemplated hereby as may be necessary or advisable under
securities laws, rules or regulations, GAAP or other accounting rules or
procedures or American Realty Capital New York Recovery REIT, Inc.’s prior
custom, practice or procedure. Notwithstanding the foregoing, any press release
or other public statement (i) that names Seller, SLG or its affiliates or the
Property shall be subject to the prior approval of Seller, not to be
unreasonably withheld or delayed, or (ii) that names Purchaser or its affiliates
shall be subject to the prior approval of Purchaser, not to be unreasonably
withheld or delayed.

 

36.          No Recording or Notice of Pendency. The parties hereto agree that
neither this Agreement nor any memorandum hereof shall be recorded.
Supplementing the other liabilities and indemnities of Purchaser to Seller under
this Agreement, and notwithstanding any other provision of this Agreement
(including, without limitation, any provision purporting to create a sole and
exclusive remedy for the benefit of Seller), Purchaser agrees to indemnify,
defend and hold Seller harmless from and against any and all losses, costs,
damages, liens, claims, counterclaims, liabilities or expenses (including, but
not limited to, reasonable attorneys’ fees, court costs and disbursements)
incurred by Seller to the extent arising from or by reason of the recording of
this Agreement or any memorandum hereof , or any notice of pendency (unless
Purchaser prevails in a final unappealable order against Seller in the action
underlying such notice of pendency) by Purchaser. The provisions of this Article
36 shall survive the Closing or termination of this Agreement.

 

37.          Assignment. Purchaser may not assign its rights or obligations
under this Agreement or transfer any direct or indirect ownership or other
interest in Purchaser without the prior written consent of Seller in its sole
discretion, and any such assignment made without Seller’s consent shall be void
ab initio. Notwithstanding the foregoing, Purchaser may assign its rights under
this Agreement in connection with the fee interest in the Premises to one (1) or
more wholly-owned affiliates of Purchaser upon notice to but without the consent
of Seller, provided that any such assignment does not relieve Purchaser of its
obligations hereunder and such assignee assumes all of the obligations of
Purchaser pursuant to a written instrument reasonably acceptable to Seller.

 

45

 



 

38.          Counterparts. This Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed to be
an original, but all such counterparts shall constitute one and the same
agreement. An electronic (e.g., .pdf) copy of this executed Letter Agreement
shall be valid as an original for all purposes.

 

39.          No Partnership or Third Party Beneficiary. Nothing contained in
this Agreement shall be construed to create a partnership or joint venture
between the parties or their successors in interest. The provisions of this
Agreement are not intended to benefit any third parties.

 

40.          1031 Exchange. Purchaser understands that Seller may seek to
structure the disposition of the Property in such a way that will afford Seller
an opportunity to take advantage of the provisions of the Code Section 1031
governing tax free exchanges and reorganizations. Purchaser, at no cost to
Purchaser (unless paid by Seller), shall cooperate with Seller in connection
with such efforts. Without limiting the generality of the foregoing, Purchaser,
as directed by Seller, shall make all payments on account of the Purchase Price,
including the Deposit, to a Qualified Intermediary (as defined in the Code) and
not to Seller, directly or indirectly. Seller reserves the right, in
effectuating such like kind exchange, to assign Seller’s rights, but not its
obligations, under this Agreement to the Qualified Intermediary and Purchaser
hereby consents to such assignment. Purchaser agrees to execute such reasonable
documents and otherwise to reasonably cooperate, at no cost to Purchaser (unless
paid by Seller), in such respects as may reasonably be requested by Seller in
order to enable Seller to carry out a like kind exchange as aforesaid. Seller
shall be entitled to one or more adjournments of the Closing Date, not to exceed
sixty (60) days in the aggregate with all other adjournments by Seller under
this Agreement, to facilitate such like-kind exchange.

 

41.          Section 3.14 Audit. Seller covenants and agrees to cooperate with
Purchaser, at Purchaser’s sole cost and expense, both prior to and after the
Closing, in connection with any and all reasonable information requests made by
or on behalf of Purchaser, which are required to complete a so-called “Section
314 audit”, including, but not limited to providing the following (to the extent
applicable and in Seller’s possession or control or is information which Seller
can obtain without undue burden on Seller): (a) monthly historical income
statements for the Premises for 2012; (b) monthly historical income statements
for the Premises for 2013, year to date; (c) five (5) years of annual historical
occupancy and rent for the Premises; (d) back-up and supporting documents
relating to the items set forth herein (such as bills, checks, etc.); and (e)
the most current financial statement for each of the Tenants to the extent such
current financial statements are in the possession of Seller or its managing
agent. In addition, Seller shall reasonably cooperate with Purchaser, at
Purchaser’s sole cost and expense, both prior to and after the Closing, in
connection with any and all information requests made by or on behalf of
Purchaser, provided that such information is in Seller’s possession or control
or which Seller can obtain without undue burden on Seller, relating to the
Property, including the books and records of the Property. For the avoidance of
doubt, (i) Purchaser acknowledges that to the extent such information or
documentation referred to above does not exist or is not in Seller’s possession
or control, Seller shall not be required to recreate or obtain such
documentation or information for Purchaser, and (ii) Purchaser’s failure or
inability to conduct or complete such audit shall not constitute the failure of
a condition to Purchaser’s obligation to consummate the Closing (it being
acknowledged, however, that Seller has a continuing obligation to comply with
this Article 41). The provisions of this Article 41 shall survive the Closing
until the third (3rd) anniversary of the Closing to the extent requests are made
by the SEC; provided, however, that nothing in this Article 41 shall obligate
Seller to remain in existence or prevent the Seller from dissolving after the
Closing (subject to Seller’s other obligations pursuant to this Agreement).

 

46

 

 

42.          Consequential and Punitive Damages. Each of Seller and Purchaser
waives any right to sue the other for any consequential or punitive damages for
matters arising under this Agreement. The provisions of this Article 42 shall
survive Closing or termination of this Agreement.

 

[Signatures commence on the following page]

 

47

 



 

IN WITNESS WHEREOF, this Sale-Purchase Agreement has been duly executed by the
parties hereto as of the day and year first above written.

 

  SELLER:       333W34 SLG Owner LLC   a Delaware limited liability company    
    By:  /s/ Andrew S. Levine     Name: Andrew S. Levine     Title: Executive
Vice President         PURCHASER:       ARC NY333W3401, LLC   a Delaware limited
liability company         By:  /s/ Michael A. Happel     Name: Michael A. Happel
    Title:   Chief Investment Officer         The undersigned has executed this
Agreement solely to confirm its acceptance of its obligations as set forth in
Section 20(B):         SL GREEN REALTY CORP.   a Maryland corporation        
By: /s/ Andrew S. Levine     Name:  Andrew S. Levine     Title:    Executive
Vice President

 

[Signatures continue on following page]

 

48

 

 

  The undersigned has executed this Agreement solely to confirm
its acceptance of the duties of Escrow Agent as set forth in
Article 19 hereof:       FIDELITY NATIONAL TITLE INSURANCE COMPANY       By:
 /s/ Nick De Martini     Name: Nick De Martini     Title:   Senior Vice
President

 

49

 

 

EXHIBIT A

 

Description of the Units and the Land

 

The Condominium Unit (in the Building located at and known as and by Street
Number 333 West 34th Street, designated and described as Unit A, Unit B and Unit
C (hereinafter called the “Units”) in the Declaration (hereinafter called
“Declaration”) made by the Sponsor under the Condominium Act of the State of New
York (Article 9-B of the Real Property Law of the State of New York), dated
02/17/2010 and recorded 02/24/2010 in the Office of the Register of the City of
New York, County of New York in CRFN 2010000064661 as amended by First Amendment
to Declaration dated 03/01/2011 recorded 06/06/2013 in CRFN 2013000225798
establishing a plan for Condominium ownership of said Building and the land upon
which the same is erected (hereinafter sometimes collectively called the
“Property”) and also designated and described as Tax Lot No. 1001, 1002 and
1003, respectively, Block 758, Borough of Manhattan, on the Tax Map of the Real
Property Assessment Department of the City of New York and on the floor plans of
said Building certified by Peter F. Faranella on 02/17/2010 and filed as
Condominium Plan No. 2151 on 02/24/2010 in CRFN 2010000064662 in the aforesaid
Register’s Office, as amended by Amendment filed 06/06/2013 CRFN 2013000225799.

 

TOGETHER with and undivided 61.987, 32.491 and 5.522 respective percentage
interest in the common elements of the property as described in the Declaration
(hereinafter called the “Common Elements”) recorded in CRFN 2010000064662.

 

The land upon which the Building containing the Unit is erected is described as
follows:

 

ALL those certain plots, pieces or parcels of land, situate, lying and being in
the Borough of MANHATTAN, City of NEW YORK, County of NEW YORK, State of NEW
YORK, bounded and described as follows:

 

BEGINNING at a point on the northerly side of 34TH STREET, distant 270 feet
easterly from the corner formed by the intersection of the said northerly side
of 34TH STREET with the easterly side of NINTH AVENUE, at or opposite to the end
of the middle line of a certain party wall;

 

running thence northerly parallel with the easterly side of NINTH AVENUE and
through the middle line of said party wall, 98 feet 9 inches to the center line
of the block;

 

thence westerly along the center line of the block, 71 feet 1-1/2 inches to a
point in said center line, distant 198 feet 10-1/2 inches easterly from the
easterly side of NINTH AVENUE;

 

thence northerly parallel with the easterly side of NINTH AVENUE and for part of
the distance through a party wall, 98 feet 9 inches to the southerly side of
35TH STREET;

 

thence easterly along the southerly side of 35TH STREET, 196 feet 7-1/2 inches
to a point distant 404 feet 6 inches westerly from the westerly side of EIGHTH
AVENUE;

 

Exhibit A-1

 

 

thence southerly parallel with the westerly side of EIGHTH AVENUE, 197 feet 6
inches to the said northerly side of WEST 34TH STREET;

 

thence westerly along said northerly side of WEST 34TH STREET, 125 feet 6 inches
to the point or place of BEGINNING.

 

TOGETHER with all right, title and interest of, in and to any streets and roads,
abutting the above described premises, to the center line thereof.

 

Exhibit A-2

 

 

EXHIBIT 1(A)

 

Existing Brokerage Agreements

 

1.Godiva Chocolatier, Inc. (Entire 6th Floor and part 7th Floor) – Brokerage
Agreement between Grubb & Ellis New York, Inc. and 333W34 Owner LLC dated
November 30, 2010.

 

2.Metropolitan Transportation Authority (Suites 500B & 505) – Brokerage
Agreement between Cushman & Wakefield, Inc. and 333W34 SLG Owner LLC dated
November 18, 2010.

 

3.Metropolitan Transportation Authority (7th, 8th, 9th, and 10th Floors) –
Brokerage Agreement between Cushman & Wakefield, Inc. and 333W34 SLG Owner LLC
dated February 18, 2010.

 

4.Metropolitan Transportation Authority (7th, 8th, 9th, and 10th Floors) –
Brokerage Agreement between Cushman & Wakefield, Inc. and 333W34 SLG Owner LLC
dated February 2010.

 

5.The Segal Company, Inc. (Entire 2nd, 3rd, 4th and 5th Floors) – Brokerage
Agreement between CB Richard Ellis, Inc. and 333W34 SLG Owner LLC dated February
12, 2008, as amended by that Brokerage Agreement between CB Richard Ellis, Inc.
and 333W34 SLG Owner LLC dated May 11, 2009.

 

Exhibit 1(A)-1

 

 

EXHIBIT 1(B)

 

Form of Deed

 

THIS INDENTURE, made as of the ___ day of ________, 2013 between 333W34 SLG
Owner LLC (“Grantor”), a Delaware limited liability company, having an address
c/o SL Green Realty Corp., 420 Lexington Avenue, New York, New York 10170 and
ARC NY333W3401, LLC (“Grantee”), a Delaware limited liability company, having an
address c/o American Realty Capital, 405 Park Avenue, 15th Floor, New York, New
York 10022.

 

WITNESSETH:

 

That the Grantor, in consideration of Ten Dollars ($10.00) and other valuable
consideration paid by the Grantee, does hereby grant and release unto the
Grantee, and the heirs or successors and assigns of the Grantee, forever:

 

The Units known as Unit A, Unit B and Unit C (individually, a “Unit” and
collectively, the “Units”) in the condominium known as the 333 West 34th Street
Condominium (“Condominium”) in the building known as and by the street number
333 West 34th Street, New York, New York (“Building”), and designated and
described as such in the Declaration establishing a plan for condominium
ownership of the Building and the parcel of land described below on which it is
situated, made under Article 9B of the Real Property Law of the State of New
York, dated February 17, 2010, submitting the Property to the provisions of
Article 9-B of the New York State Real Property Act and recorded on February 24,
2010 in the Register’s Office in CRFN 2010000064661, as amended by that certain
First Amendment, dated as of March 1, 2011, and recorded in the Register’s
Office on June 6, 2013 in CRFN2013000225798 (collectively, the “Declaration”)
and designated as Tax Lot Nos. 1001, 1002 and 1003 in Block 758 on the Tax Map
of the City of New York for the Borough of Manhattan and on the floor plans of
the Building (“Floor Plans”), certified by Peter F. Faranella on the 17th day of
February, 2010 and filed in the Office of the City Register, New York County, on
the 24th day of February, 2010, as Condominium Plan No.2151 in CRFN
2010000064662 in the aforesaid Register’s Office, as amended by Amendment filed
06/06/2013 CRFN 2013000225799.

 

The land is described as follows:

 

ALL those certain plots, pieces or parcels of land, situate, lying and being in
the Borough of MANHATTAN, City of NEW YORK, County of NEW YORK, State of NEW
YORK, bounded and described as follows:

 

BEGINNING at a point on the northerly side of 34TH STREET, distant 270 feet
easterly from the corner formed by the intersection of the said northerly side
of 34TH STREET with the easterly side of NINTH AVENUE, at or opposite to the end
of the middle line of a certain party wall;

 

running thence northerly parallel with the easterly side of NINTH AVENUE and
through the middle line of said party wall, 98 feet 9 inches to the center line
of the block;

 

Exhibit 1(B)-1

 

 

thence westerly along the center line of the block, 71 feet 1-1/2 inches to a
point in said center line, distant 198 feet 10-1/2 inches easterly from the
easterly side of NINTH AVENUE;

 

thence northerly parallel with the easterly side of NINTH AVENUE and for part of
the distance through a party wall, 98 feet 9 inches to the southerly side of
35TH STREET;

 

thence easterly along the southerly side of 35TH STREET, 196 feet 7-1/2 inches
to a point distant 404 feet 6 inches westerly from the westerly side of EIGHTH
AVENUE;

 

thence southerly parallel with the westerly side of EIGHTH AVENUE, 197 feet 6
inches to the said northerly side of WEST 34TH STREET;

 

thence westerly along said northerly side of WEST 34TH STREET, 125 feet 6 inches
to the point or place of BEGINNING.

 

TOGETHER WITH all right, title and interest of, in and to any streets and roads,
abutting the above described premises, to the center line thereof.;

 

TOGETHER WITH and undivided 67.509 and 32.491 respective percentage interest in
the Common Elements;

 

TOGETHER WITH the appurtenances and all the estate and rights of the Grantor in
and to the Units;

 

TOGETHER WITH and subject to the rights, obligations, easements, restrictions,
reservations and other provisions of the Declaration and of the By-Laws
(including the Rules and Regulations thereunder) of the Condominium, as such
Declaration and By-Laws may be amended from time to time by instruments recorded
in the Office of the Register of the City of New York, New York County, all of
which rights, obligations, easements, restrictions and other provisions, shall
constitute covenants running with the land and shall bind any and all persons
having at any time any interest or estate in the Units, as though recited and
stipulated at length herein; and subject to any other matters of record as of
the date hereof;

 

TO HAVE AND TO HOLD the same unto the Grantee, and the heirs or successors and
assigns of the Grantee, forever.

 

Grantee by accepting delivery of this deed covenants and agrees to be bound by
and to comply with the provisions of the Declaration and the By-Laws of the
Condominium (including but not limited to the Rules and Regulations thereunder)
recorded simultaneously with and as a part of the Declaration, as the same may
be amended from time to time by instruments recorded in the Office of the
Register of the City of New York, New York County.

 

Subject to any restrictions contained in the Declaration or in the By-Laws, the
Units may be used for any legal purpose.

 

The Grantor, in compliance with Section 13 of the Lien Law of the State of New
York, covenants that the Grantor will receive the consideration for this
conveyance and will hold the right to receive such consideration as a trust fund
for the purpose of paying the cost of the improvement and will apply the same
first to the payment of the cost of the improvement before using any part of the
same for any other purpose.

 

[Signature page follows immediately]

 

Exhibit 1(B)-2

 

 

IN WITNESS WHEREOF, the Grantor has duly executed this deed as of the day and
year first above written.

 

  GRANTOR:       333W34 SLG Owner LLC       By:       Name:     Title:

 

Exhibit 1(B)-3

 

 

EXHIBIT 1(C)

 

Description of Leases

 

Tenant   Lease Documents Godiva Chocolatier, Inc.  

Agreement of Lease, dated as of November 15, 2010 between Seller, as landlord,
and Godiva Chocolatier, Inc., as tenant (“Godiva”);

Guaranty, dated as of November 12, 2010, from Ülker Bisküvi Sanayi A.S. for the
benefit of Seller; and

Substantial Completion Notice dated March 11, 2011 from Seller and agreed to by
Godiva.

      Metropolitan Transportation Authority  

Agreement of Lease, dated as of February 25, 2010 between Seller, as landlord,
and The Metropolitan Transportation Authority, as tenant (the “MTA”);

Letter Agreement, dated as of February 25, 2010 between Seller and the MTA;

Notice of Delivery of Premises dated June 15, 2010 from Seller and agreed to by
the MTA;

Commencement Date Agreement dated July 1, 2010 from Seller and agreed to by the
MTA;

Amendment to Non-Disturbance Agreement, dated as of October 21, 2010 between the
Board of Managers of the 333 West 34th Street Condominium and the MTA;

First Lease Modification and Additional Space Agreement, dated as of October 21,
2010 between Seller and the MTA;

Amended and Restated Memorandum of Lease, dated as of October 21, 2010 between
Seller and the MTA; and

Additional Space Commencement Date Agreement, dated December 21, 2010 from
Seller and agreed to by the MTA.

      Sam Ash New York Megastores LLC  

Agreement of Lease, dated as of July 9, 2012 between and Seller, as landlord,
and Sam Ash New York Megastores LLC, as tenant (“Sam Ash”) and

Substantial Completion Notice dated January 10, 2013 from Seller and agreed to
by Sam Ash.

      The Segal Company (Eastern States), Inc.  

Agreement of Lease, dated as of February 6, 2008 between Seller, as landlord,
and The Segal Company (Eastern States), Inc., as tenant (“Segal”);

Guaranty, dated as of February 6, 2008, from The Segal Group, Inc. for the
benefit of Seller;

Letter Agreement dated May 29, 2009 from Seller and agreed to by Segal;

Lease Modification & Substitution of Space Agreement, dated as of June 22, 2009
between Seller and Segal;

Letter Agreement dated June 26, 2009 from Seller and agreed to by Segal;

Letter Agreement dated July 31, 2009 from Seller and agreed to by Segal;

Letter Agreement dated August 12, 2009 from Seller and agreed to by Segal;

Escrow Agreement dated August 20, 2009 between Seller and Segal and Davis &
Gilbert LLP, as escrow agent;

Second Modification of Lease, dated as of November 30, 2009 between Seller and
Segal; and

Third Modification of Lease, dated as of February 6, 2012 between Seller and
Segal.

 

Exhibit 1(C)-1

 

 

EXHIBIT 1(D)

 

Surviving Contracts

 

Service Contract   Vendor BMS Maintenance   Siemens Building Technologies Class
E Maintenance   Firecom - Case Acme Electrician Services   Knight Electrical
Elevator Media Services   Captivate Network Fire Alarm - Central Station
Monitoring   AFA Generator Maintenance   Atlantic Detroit Diesel Copier & Fax
Lease   Canon Security (CCTV, Turnstiles, Keycard System)   Classic Security
Water Management (Cooling Tower)   Tower Water Management Electric Purchasing  
Hess Corp

 

Exhibit 1(D)-1

 

 

EXHIBIT 4(A)

 

Title Objections

 

Items in Schedule B of the Commitment to be modified:

 

Item A to be modified to include only taxes, tax liens, tax sales, water rates,
sewer and assessments which are not yet due and payable.

 

Item C and Item 1 to be modified to be consistent with Section 4(I) of the
Agreement.

 

Item D to be modified to include only rights of tenants or persons in possession
pursuant to the Leases or any subleases without rights of first refusal to
purchase or other purchase options.

 

Items in Schedule B of the Commitment to be omitted:

 

Item B, Item 3, Item 6, Item 8, Item 9, Item 10, Item 11, Item 12, Item 13, Item
14, Item 15, Item 16, Item 17, Item 18, Item 19, Item 20

 

Exhibit 4(A)-1

 

 

EXHIBIT 8(A)(ii)

 

Form of Bill of Sale

 

KNOW ALL MEN BY THESE PRESENTS,

 

That, subject to the terms and conditions hereinafter set forth, 333W34 SLG
Owner LLC, a Delaware limited liability company having an address c/o SL Green
Realty Corp., 420 Lexington Avenue, New York, New York 10170 (collectively,
“Seller”) for and in consideration of the sum of Ten Dollars ($10.00), lawful
money of the United States, to it in hand paid at or before delivery of these
presents by ARC NY333W3401, LLC, a Delaware limited liability company having an
address c/o American Realty Capital, 405 Park Avenue, 15th Floor, New York, New
York 10022 (“Purchaser”), the receipt of which is hereby acknowledged, has
bargained and sold, and by these presents does grant and convey unto Purchaser
its successors and assigns all right, title and interest of Seller in and to all
of the Personal Property (as such term is defined in that certain Sale-Purchase
Agreement dated June 28, 2013, between Seller and Purchaser (the “Agreement”)).

 

Seller grants and conveys the Personal Property unto Purchaser without recourse
and without representation or warranty of any kind, express or implied (except
to the extent and only for so long as any representation and warranty, if any,
regarding the Personal Property as is set forth in the Agreement shall survive
the Closing (as defined in the Agreement), and subject to the limitations
contained herein).

 

TO HAVE AND TO HOLD the same unto Purchaser, its successors and assigns forever.

 

SELLER HAS MADE NO WARRANTY THAT THE PERSONAL PROPERTY COVERED BY THIS BILL OF
SALE IS MERCHANTABLE OR FIT FOR ANY PARTICULAR PURPOSE AND THE SAME IS SOLD IN
AN “AS IS” “WHERE IS” CONDITION EXCEPT AS MAY BE EXPRESSLY SET FORTH IN TE
AGREEMENT. BY ACCEPTANCE HEREOF, PURCHASER AFFIRMS THAT IT HAS NOT RELIED ON ANY
WARRANTY OF SELLER WITH RESPECT TO THE PERSONAL PROPERTY EXCEPT AS MAY BE
EXPRESSLY SET FORTH IN THE AGREEMENT AND THAT THERE ARE NO REPRESENTATIONS OR
WARRANTEES, EXPRESSED, IMPLIED OR STATUTORY (EXCEPT TO THE EXTENT AND ONLY FOR
SO LONG AS ANY REPRESENTATION AND WARRANTY, IF ANY, REGARDING THE PERSONAL
PROPERTY AS SET FORTH IN THE AGREEMENT SHALL SURVIVE THE CLOSING, AND SUBJECT TO
THE LIMITATIONS CONTAINED THEREIN).

 

This Bill of Sale shall be governed by and construed in accordance with the laws
of the State of New York.

 

This Bill of Sale shall be binding upon, enforceable by and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

[Signature page follows immediately]

 

Exhibit 8(A)(ii)-1

 

 

IN WITNESS WHEREOF, Seller has caused this instrument to be duly executed this
day of ________________, 2013.

 

  SELLER:       333W34 SLG Owner LLC   a Delaware limited liability company    
    By:       Name:     Title:

 

Exhibit 8(A)(ii)-2

 

 

EXHIBIT 8(A)(iii)

 

Form of Assignment and Assumption of Leases

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”), made as of the
____ day of _________, 2013, between 333W34 SLG Owner LLC, a Delaware limited
liability company having an address c/o SL Green Realty Corp., 420 Lexington
Avenue, New York, New York 10170 (“Assignor”) and ARC NY333W3401, LLC, a
Delaware limited liability company, with offices c/o American Realty Capital,
405 Park Avenue, 15th Floor, New York, New York 10022 (“Assignee”):

 

RECITALS

 

WHEREAS, pursuant to that certain Sale-Purchase Agreement dated June 28, 2013,
between Assignor, as seller, and Assignee, as purchaser (the “Agreement”),
Assignor is selling the Premises (as such term is more particularly described in
the Agreement) to Assignee.

 

NOW THEREFORE, in consideration of the foregoing promises, covenants and
undertakings contained in this Assignment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

ASSIGNMENT AND ASSUMPTION

 

1.         Assignor hereby assigns, transfers, sets-over, delivers and conveys
unto Assignee all of the rights, title and interest of Assignor, as landlord,
under the Leases (as such term is defined in the Agreement), all security
deposits paid by Assignor, all guaranties of the Tenant’s obligations under the
Leases, if any, and all letters of credit delivered to Assignor pursuant to the
Leases described in Schedule A annexed hereto and incorporated herein by this
reference, and all rents, issues and profits arising therefrom (subject to
adjustment as set forth in the Agreement), TO HAVE AND TO HOLD all and singular
subject as aforesaid, unto Assignee. This conveyance is made without any
recourse and without representation or warranty of any kind, express or implied
(except to the extent and only for so long as any representation and warranty,
if any, regarding the Leases as is set forth in the Agreement shall survive the
Closing (as defined in the Agreement), and subject to the limitations contained
therein).

 

2.         Assignee assumes all of Assignor’s obligations imposed upon landlord
under the Leases and liabilities, in each case, arising on or after the date
hereof to be performed by Assignor, as landlord, under the Leases, for the
duration of the respective terms thereof.

 

3.         Assignee and Assignor acknowledge and agree that there are no advance
rents, security deposits or other deposits being held by Assignor under the
Leases, other than as described in Exhibit 16(A)(iv) to the Agreement.

 

4.         Assignee does hereby for itself and its legal representatives,
successors and assigns agree to indemnify and save harmless Assignor and its
legal representatives, successors and assigns, from and against any and all
liability, claims, counterclaims, costs, charges, expenses, losses, damages,
fees and expenses, including, but not limited to, reasonable attorneys’ fees and
expenses and the costs of prosecuting the within indemnification, arising from
or as a result of Assignee’s acts or omissions, arising from and after the date
hereof, asserted by any of tenants or any person or persons claiming under any
of them with respect to any such Leases.

 

Exhibit 8(A)(iii)-1

 

 

5.         This Assignment shall be binding upon, enforceable by and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

6.         This Assignment may be signed in multiple counterparts which, when
taken together and signed by all parties and delivered to any other party
hereto, shall constitute a binding Assignment between the parties.

 

7.         This Assignment shall be governed by and construed in accordance with
the laws of the State of New York without reference to conflicts of laws
principles.

 

8.         Assignor and Assignee shall each execute and deliver such additional
documents and take such further actions as the other party may reasonably
request to effectuate the purpose of this Assignment.

 

IN WITNESS WHEREOF, Assignor and Assignee have duly executed this instrument as
of the date first set forth above.

 

  ASSIGNOR:   333W34 SLG Owner LLC   a Delaware limited liability company      
  By:       Name:     Title:         ASSIGNEE:   ARC NY333W3401, LLC   a
Delaware limited liability company         By:       Name:     Title:

 

Exhibit 8(A)(iii)-2

 

 

Schedule A

 

Exhibit 8(A)(iii)-3

 

 

EXHIBIT 8(A)(vii)

 

Form of Tenant Notice Letter

 

333W34 SLG Owner LLC

c/o SL Green Realty Corp.

420 Lexington Avenue

New York, New York 10170

 

_________, 2013

By Certified Mail -

Return Receipt Requested

 

(Name/Address of Tenant)

Re: Lease For _________ at 333 West 34th Street,

New York, NY (the “Premises”)

 

Dear Sir or Madam:

 

Please be advised that effective as of the date of this letter:

 

(1)      333W34 SLG Owner LLC (“Seller”) has conveyed, all of its right, title
and interest in and to the Premises, including its interest as landlord under
your lease, to ARC NY333W3401, a Delaware limited liability company, having an
address c/o American Realty Capital, 405 Park Avenue, 15th Floor, New York, New
York 10022 (“Purchaser”);

 

(2)      Purchaser has assumed the landlord’s obligations under your lease
arising from and after the date hereof; and

 

Accordingly, you are hereby notified that all future rent and additional rent
payments due under your lease affecting the above-referenced premises should be
delivered to:

 

and any notices, inquiries or requests regarding such lease should be delivered
to:

 

In addition, all unapplied security deposits held by Seller, if any, together
with any interest earned thereon, have been transferred to Purchaser.

 

[Signature page follows immediately]

 

Exhibit 8(A)(vii)-1

 

 

  Very truly yours,       333W34 SLG Owner LLC   a Delaware limited liability
company         By:       Name:     Title:

 

Exhibit 8(A)(vii)-2

 

 

EXHIBIT 8(A)(xvi)

 

Form of Title Affidavit

 

333W34 SLG Owner LLC

c/o SL Green Realty Corp.

420 Lexington Avenue

New York, New York 10170

 

TITLE NO.:       DATED:       As of _________, 2013         STATE OF NEW YORK )
    ) ss:   COUNTY OF NEW YORK )  

 

333W34 SLG Owner LLC, a Delaware limited liability company, (the “Seller”),
certify to Fidelity National Title Insurance Company (the “Title Company”), in
connection with the sale of the Premises (hereinafter defined) to ARC
NY333W3401, LLC, a Delaware limited liability company, and as an inducement to
Title Company to omit or modify certain exceptions raised in Title Company’s
owner’s title commitment to Seller, that:

 

1.         For the purposes of this Certificate, “Premises” shall mean 333 West
34th Street, New York, New York.

 

2.         No work has been done upon the Premises by the City of New York nor
has any demand been made by the City of New York for any such work that may
result in charges by the New York City Department of Rent and Housing
Maintenance, Emergency Services or charges by the New York City Department for
Environmental Protection for water tap closings or any related work.

 

3.         No inspection fees, permit fees, elevator(s), sign, boiler or other
charges have been levied, charged, created or incurred against the Premises that
may become a tax or other lien pursuant to Section 26-128 (formerly Section
643a-14.0) of the Administrative Code of the City of New York, as amended by
Local Laws 10 of 1981 and 25 of 1984, and Section 27-4029.1 of the
Administrative Code of the City of New York as amended by LL 43 (1988) or any
other section of law.

 

4.         No bankruptcy or insolvency proceedings have been commenced by or
against Seller.

 

5.         Each of the tenants of the Premises are in possession as tenants
only. No such tenant has any option to purchase any of the Premises or right of
first refusal to purchase same.

 

[Signature page follows immediately]

 

Exhibit 8(A)(xvi)-1

 

 

  333W34 SLG Owner LLC   a Delaware limited liability company       By:    
Name:    Title: 

 

Sworn to before me this 

____ day of ________, 2013

 

    Notary Public  

 

Exhibit 8(A)(xvi)-2

 

 

EXHIBIT 8(A)(xx)

 

Form of Assignment and Assumption of Surviving Contracts

 

THIS ASSIGNMENT AND ASSUMPTION OF SURVIVING CONTRACTS (this “Assignment”), made
as of the ___ day of ______, 2013, between 333W34 SLG Owner LLC, a Delaware
limited liability company having an address c/o SL Green Realty Corp., 420
Lexington Avenue, New York, New York 10170 (“Assignor”), for and in
consideration of the sum of Ten and No/100 Dollars ($10.00) and other good and
valuable consideration to it in hand paid by ARC NY333W3401, LLC, a Delaware
limited liability company having an address c/o American Realty Capital, 405
Park Avenue, 15th floor, New York, New York 10022 (“Assignee”), the receipt and
sufficiency of which are hereby acknowledged, does hereby assign, transfer, and
set over unto Assignee, without recourse, representation or warranty (except as
expressly set forth herein), all of Assignor’s right, title, and interest in and
to all Surviving Contracts (as defined in a certain Sale-Purchase Agreement
dated as of June 28, 2013 between the Assignor, as Seller, and the Assignee, as
Purchaser (the “Agreement”)) and as more particularly described on Schedule A
attached hereto.

 

1.       Assignee hereby accepts the aforesaid assignment and, from and after
the date hereof, assumes and agrees to be bound by and timely perform, observe,
discharge, and otherwise comply with each and every one of the agreements,
duties, obligations, covenants and undertakings upon the Assignor’s part to be
kept and performed under the Surviving Contracts and accruing after the date
hereof.

 

2.       Assignee hereby indemnifies and agrees to hold harmless and defend
(with counsel reasonably acceptable to Assignor) Assignor from and against any
and all liabilities, claims, demands, obligations, assessments, losses, costs,
damages and expenses of any nature whatsoever (including, without limiting the
generality of the foregoing, reasonable attorneys’ fees and court costs) which
Assignor may incur, sustain, or suffer, or which may be asserted or assessed
against Assignor on or after the date hereof, arising out of, pertaining to or
in any way connected with the obligations, duties, and liabilities under the
Surviving Contracts or any of them, arising from and after the date hereof.

 

3.       This Assignment shall be binding upon, enforceable by and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

4.       Neither this Assignment nor any term, provision, or condition hereof
may be changed, amended or modified, and no obligation, duty or liability of any
party may be released, discharged or waived, except in a writing signed by all
parties hereto.

 

5.       This Assignment may be signed in multiple counterparts which, when
taken together and signed by all parties and delivered to any other party
hereto, shall constitute a binding Assignment between the parties.

 

6.       This Assignment shall be governed by and construed in accordance with
the laws of the State of New York without reference to conflicts of laws
principles.

 

[Signature page follows immediately]

 

Exhibit 8(A)(xx)-1

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of   
[_____], 2013.

 

  Assignor:       333W34 SLG Owner LLC   a Delaware limited liability company  
    By:      Name:    Title:       Assignee:       ARC NY333W3401, LLC   a
Delaware limited liability company       By:      Name:    Title:

 

Exhibit 8(A)(xx)-2

 

 

SCHEDULE A

 

Exhibit 8(A)(xx)-3

 

 

EXHIBIT 9(D)(ii)(a)

 

Affidavit of Offeree

 

OFFEREE’S AFFIDAVIT IN SUPPORT OF APPLICATION FOR A “NO-ACTION LETTER”

 

STATE OF NEW YORK )     ) ss.: COUNTY OF NEW YORK )  

 

__________________, being duly sworn, deposes and says as follows:

 

1.         I am [TITLE] and an authorized signatory of ARC NY333W3401, LLC (the
“Offeree”), a limited liability company organized under the laws of the State of
Delaware having an address c/o American Realty Capital, 405 Park Avenue, 15th
floor, New York, New York 10022. I make this affidavit (“Affidavit”) in the
foregoing capacity.

 

2.         Offeree submits this Affidavit to the New York State Department of
Law (the “DOL”) in support of the application (the “Application”) made by 333W34
SLG Owner LLC (the “Offeror”), a Delaware limited liability company having an
address c/o SL Green Realty Corp., 420 Lexington Avenue, New York, New York
10170, requesting the issuance of a “no-action letter” or similar advice (either
a “No-Action Letter”) in connection with the proposed sale of condominium units
as more particularly described herein. Upon information and belief, Offeror is
the fee owner of each of the condominium units designated as Unit A, Unit B and
Unit C of the condominium known as The 333 West 34th Street Condominium located
at 333 West 34th Street, New York, New York as more particularly described on
the tax map of the Borough of Manhattan as Block 758, Lots 1001, 1002 and 1003
(collectively, the “Property”).

 

Exhibit 9(D)(ii)(a)-1

 

 

3.         Upon information and belief, the Property was submitted to a
condominium regime pursuant to a No-Action Letter issued by the DOL on February
16, 2010 (NA10-0025), and a Declaration of Condominium dated February 17, 2010,
and recorded on February 24, 2010 in the Register’s Office in CRFN
2010000064661, as amended by that certain First Amendment, dated as of March 1,
2011, and recorded in the Register’s Office on June 6, 2013 in CRFN
2013000225798.

 

4.         Offeree, as purchaser, and Offeror, as seller, entered into that
certain Sale-Purchase Agreement, dated as of June 28, 2013, to purchase the
Property.

 

5.         Offeree understands that no offering literature other than as
required by the No-Action Letter will be provided to Offeree. Offeree
acknowledges that if this transaction had constituted a public offering within
the meaning of General Business Law Article 23-A, it would be entitled to
certain rights and protections pursuant to such Article. Offeree is represented
by counsel, is highly sophisticated, will not benefit from and has no need for
any information that would be provided in an offering plan for condominium
ownership of the Property, and is conducting its own due diligence investigation
with respect to the contemplated transaction.

 

[Signature page follows immediately]

 

Exhibit 9(D)(ii)(a)-2

 

 

  OFFEREE:       ARC NY333W3401, LLC   a Delaware limited liability company    
  By:       Name:     Title:

 

Sworn to before me this 

____ day of ________, 2013

 

     Notary Public  

 

Exhibit 9(D)(ii)(a)-3

 

 

EXHIBIT 9(D)(ii)(b)

 

Affidavit of Offeror

 

OFFEROR’S AFFIDAVIT IN SUPPORT OF NO-ACTION LETTER

 

STATE OF NEW YORK )     ) ss.: COUNTY OF NEW YORK )  

 

__________________, being duly sworn, deposes and says upon information and
belief:

 

1.         I am the [TITLE] and authorized signatory of 333W34 SLG Owner LLC, a
Delaware limited liability company having an address c/o SL Green Realty Corp.,
420 Lexington Avenue, New York, New York 10170 (the “Offeror”). I make this
affidavit (“Affidavit”) in the foregoing capacity.

 

2.         Offeror submits this Affidavit in support of its application (the
“Application”) requesting the issuance of a “no-action letter” or similar advice
(either, a “No-Action Letter”) in connection with the proposed sale of
condominium units as more particularly described herein.

 

3.         Offeror is the fee owner of all of the condominium units (the
“Units”) which are designated as Unit A, Unit B and Unit C of the condominium
known as The 333 West 34th Street Condominium located at 333 West 34th Street,
New York, New York as more particularly described on the tax map of the Borough
of Manhattan as Block 758, Lots 1001, 1002 and 1003 (collectively, the
“Property”).

 

4.         The Property was submitted to a condominium regime pursuant to a No
Action Letter issued by the New York State Department of Law on February 16,
2010 (NA10-0025) and a Declaration of Condominium dated February 17, 2010, and
recorded on February 24, 2010 in the Register’s Office in CRFN 2010000064661, as
amended by that certain First Amendment, dated as of March 1, 2011, and recorded
in the Register’s Office on June 6, 2013 in CRFN 2013000225798.

 

Exhibit 9(D)(ii)(b)-1

 

 

5.         Offeror, as seller, and Offeree, as purchaser, entered into that
certain Sale-Purchase Agreement, dated as of June 28, 2013, to purchase the
Property.

 

6.         This Application is being made in order to permit Offeror to convey
title to the Property as more particularly described above.

 

7.         No transfer of the Property or the Units will be made to members of
the public unless pursuant to the procedures outlined in the application and
this Affidavit, and no public offering will be made of any of the Units unless
pursuant to a new no-action application or filed offering plan.

 

8.         To the best of my knowledge, except as otherwise set forth on Exhibit
A attached hereto, neither Offeror nor any of its principals have participated,
within the preceding five years, in any other application for a no-action
letter, nor have they made any other offerings which are not pursuant to an
offering plan filed with the Department of Law.

 

9.         Offeror respectfully requests the Department of Law to issue a
No-Action Letter stating that it will not take any enforcement action because
the transaction described in this application does not require, and may be
consummated without, the filing of an offering plan in compliance with Section
352-e of the General Business Law.

 

[Signature page follows immediately]

 

Exhibit 9(D)(ii)(b)-2

 

 

  OFFEROR:       333W34 SLG OWNER LLC   a Delaware limited liability company    
  By:       Name:     Title:

 

Sworn to before me this

____ day of ________, 2013

 

    Notary Public  

 

Exhibit 9(D)(ii)(b)-3

 

 

Exhibit A

 

1.         No Action Letter issued by the New York State Department of Law on
February 16, 2010 (NA10-0025)

 

Exhibit 9(D)(ii)(b)-4

 

 

EXHIBIT 10

 

Form of Estoppel Certificate

 

TENANT ESTOPPEL CERTIFICATE

 

THIS TENANT ESTOPPEL CERTIFICATE (this “Certificate”) is made this ___day of
____________, 2013, by _______________________ (“Tenant”), to and for the
benefit of 333W34 SLG Owner LLC (“Landlord”).

 

STATEMENT OF FACTS:

 

The Tenant is the tenant under that certain lease, dated as of «LeaseDated», [as
amended by «AmendDate1»] ([as so amended,] the “Lease”), covering certain
premises designated as <<Space>> located at 333 West 34th Street, New York, New
York (the “Building”), as more particularly defined and described in the Lease
(the “Leased Premises”); and

 

NOW, THEREFORE, Tenant hereby certifies as follows:

 

1.         The Lease has not been amended, modified or supplemented (except as
stated above), is in full force and effect and represents the entire agreement
between Landlord and Tenant as to Tenant’s interest in the Building and the
Leased Premises.

 

2.         The Lease has been guaranteed by ___________ (the “Guarantor”) and
such guaranty is in full force and effect [If no guarantor, then this section to
be deleted].

 

3.         The fixed annual rent currently payable under the Lease (excluding
electricity charges) is $__________ per annum ($ <<Monthly Rent>> per month).

 

4.         Fixed annual rent payable under the Lease has been paid through
«LastRentPaidDate». Tenant is current in the payment of additional rent due and
payable under the Lease. No such rents, additional rents, or other similar sums
or charges have been paid for more than one (1) month in advance of the due date
thereof.

 

5.         The commencement date for the Lease occurred on «LeaseCommence», and
the scheduled expiration date for the Lease is «LeaseExpire».

 

6.         The security deposit currently being held by Landlord under the
Lease, whether in the form of cash or otherwise, is «DepPd»«TtlDep»«LC».

 

7.         Tenant has not asserted any claim that Landlord is in default of any
material obligations under the Lease, and Tenant has no offsets, defenses,
claims, or counterclaims to the payment of rent or other sums, or the
performance of any of Tenant’s other obligations, under the Lease.

 

8.         All base building and other tenant improvement work to be performed
by Landlord under the Lease has been substantially completed in accordance with
the Lease, and all payments due to Tenant under the Lease as a landlord
contribution towards Tenant’s work has been paid in full except as follows:
«Work». [To be deleted if there is no contractual obligation to perform work
and/or make any landlord contribution.]

 

Exhibit 10-1

 

 

9.         Tenant has no right to purchase the Building or any part thereof or
any interest therein by right of refusal, rights of first offer or option or
other similar right to purchase. Tenant has no right to lease other space in the
Building or renew the Lease except as set forth in the Lease.

 

10.         No actions, whether voluntary or otherwise, are pending against
Tenant [or Guarantor] under the bankruptcy laws of the United States or any
state and there are no claims or actions pending against Tenant [and/or
Guarantor] which if decided against Tenant [and/or Guarantor] would materially
and adversely affect Tenant’s [or Guarantor’s] financial condition or ability to
perform Tenant’s [and/or Guarantor’s] obligations under, or in respect of, the
Lease.

 

11.         This certificate has been duly authorized, executed and delivered by
Tenant.

 

Tenant acknowledges and agrees that this certificate may be relied upon by, and
shall inure to the benefit of, Landlord, any purchaser of the Building or
Landlord’s interest therein, any lenders to the owners of the Building or any
purchaser thereof and to any of the owners’ or such purchasers’ constituent
entities, and the successors and/or assigns of any of the foregoing.

 

IN WITNESS WHEREOF, Tenant has executed this Certificate as of the date above
first written.

 

  «Tenant»         By:       Name:     Title:

 

Exhibit 10-2

 

 

EXHIBIT 16(A)(iii)

 

Rent Arrearages

 



Aged Receivable

 

DB Caption: SLG (Live)  Property: 333rop Status: 
Current Age As Of: 06/30/2013 Post To: 06/2013  Summary By: Tenant        
Property  Lease  Name  Status  31-60
Owed   61-90
Owed   Over
90 Owed  333rop - 333 West 34th Street                         333rop - 333 West
34th Street  mtawobsc  The Metropolitan Transportation Authority  Current 
 0.00    0.00    0.00  333rop - 333 West 34th Street  mtawocc  The Metropolitan
Transportation Authority  Current   0.00    0.00    0.00  333rop - 333 West 34th
Street  samash  Sam Ash New York Megastores LLC  Current   0.00    0.00    0.00 
333rop - 333 West 34th Street  segal23  The Segal Company (Eastern States),
Inc.  Current   326.94    0.00    0.00  333rop - 333 West 34th Street  mta6  The
Metropolitan Transportation Authority  Current   0.00    0.00    0.00  333rop -
333 West 34th Street  godiva  Godiva Chocolatier Inc.  Current   -310.67  
 1,137.16    3,784.67  333rop - 333 West 34th Street            16.27  
 1,137.16    3,784.67                            Grand Total            16.27  
 1,137.16    3,784.67 

 

Exhibit 16(A)(iii)-1

 

 

EXHIBIT 16(A)(iv)

 

Tenant Deposits

 

Unit   Tenant  Cash  Letter of
Credit   600,701   Godiva Chocolatier, Inc.   N/A  $1,480,150.00 

 

Exhibit 16(A)(iv)-1

 

 

EXHIBIT 16(A)(v)

 

Union Employees and Union Agreements

 

Day Staff
Name   Union (1)   Position (2) Edouard, Archange   32BJ   Porter Isaac, Sheryl
  32BJ   Matron Lam, Wing   32BJ   Head Day Porter Metaliaj, Lindita   32BJ  
Porter           Fay, Robert   Local 94   Engineer's Helper Mathura, Udnauth  
Local 94   Chief Engineer Jacobson, James   Local 94   Engineer's Helper Grant,
Ernest   Local 94   Engineer

 

Night Staff
Name   Union   Position Calderon, Gerardo   32BJ   Porter Doleo, Geudy   32BJ  
Porter Dominguez, Ana   32BJ   Cleaner Doung, Sahoen   32BJ   Cleaner Elena,
Cecilia   32BJ   Cleaner Gallo, Gladys   32BJ   Cleaner Gaviria, Juan   32BJ  
Cleaner Kukic, Husein   32BJ   Night Foreman Lu, Chen Xing   32BJ   Cleaner
Williams, Ana   32BJ   Cleaner

  

Security Guards
Name   Union(1)   Position(2) Albertelli, John   32BJ   Lobby Desk Bartlett,
Kadien   32BJ   Lobby Desk Chisolm, Genell   32BJ   Loading Dock Chrysostome,
Nadege   32BJ   Lobby Desk Moran, Mike   32BJ   Lobby Desk Paul, Swapan   32BJ  
Rover Rawlins, Desiree   32BJ   Lobby Desk Wakeman, Gricely   32BJ   Rover
Wiley, Bernard   32BJ   Rover

 

(1)Union – 32BJ, Local 94 or N/A



(2)Position – Chief Engineer, Engineer, Engineer’s Helper, Super, Porter,
Cleaner, etc.

 

Exhibit 16(A)(v)-1

 

 

Union Agreements

 

1.2011 Engineer Agreement between Realty Advisory Board on Labor Relations,
Incorporated and Local 94-94A-94B International Union of Operating Engineers
AFL-CIO, effective January 1, 2011 to December 31, 2014.

 

Central Pension Fund of the International Union of Operating Engineers and
Participating Employers

 

2.2012 Commercial Building Agreement between Local 32BJ Service Employees
International Union and The Realty Advisory Board on Labor Relations, Inc.,
effective January 1, 2012 to December 31, 2015.

 

Building Service 32BJ Pension Plan

 

Exhibit 16(A)(v)-2

 

 

EXHIBIT 16(A)(vi)

 

Service Contracts

 

Service Contract   Vendor   Global
(Y / N) BMS Maintenance   Siemens Building Technologies   N Class E Maintenance
  Firecom - Case Acme   N Electrician Services   Knight Electrical   N Elevator
Media Services   Captivate Network   N Fire Alarm - Central Station Monitoring  
AFA   N Generator Maintenance   Atlantic Detroit Diesel   N Copier & Fax Lease  
Canon   N Security (CCTV, Turnstiles, Keycard System)   Classic Security   N
Water Management (Cooling Tower)   Tower Water Management   N Electric
Purchasing   Hess Corp   N Class E Testing/Inspection   Metro Fire Safety   Y
Visitor Management System   Workspeed   Y Cleaning Contract   First Quality
Maintenance   Y Elevator Maintenance   PS Marcato   Y Elevator Consultant   Boca
Group International   Y Fire Drills   Croker Fire Drills   Y Lobby Plants  
Cambridge Floral Designs   Y Metal Marble Maintenance   Platinum Maintenance   Y
Rubbish Removal   IESI NY Corporation   Y Security Guards   AlliedBarton
Security   Y Submeter Reading   SourceOne   Y Tank Cleaning   Isseks Bros. Inc.
  Y Fire Extinguisher Maintenance   Total Fire Protection   Y Messenger Center  
Bright Star Messenger Center   Y Tenant Handbook   The Electronic Tenant
Handbook   Y Tenant Service Request System   Workspeed   Y Uniforms   W.H.
Christian   Y Utility Consultant   McEnergy   Y

 

Exhibit 16(A)(vi)-1

 

 

EXHIBIT 16(A)(xii)

 

Pending Litigation

 

Claim   Description   Claimant JHOC-0411A1   WHILE IN THE FREIGHT ELEVATOR
TELEPHONE CABINET FELL ON EMPLOYEE OF CRETIVE TRUCKING   PETRAGLIA, ANTHONY    
          Note: Covered by Insurance    

  

Exhibit 16(A)(xii)-1

 

 

EXHIBIT 16(A)(xiv)

 

Open Tax Certiorari Proceedings

 

Tax Year   Petitioner   Index No. 2010/11   333W34 SLG OWNER LLC   252854
2011/12   333W34 SLG OWNER LLC   251958 2012/13   333W34 SLG OWNER LLC   252723

 

Exhibit 16(A)(xiv)-1

 

 

EXHIBIT 16(A)(xviii)

 

Leasing Costs

 



Leasing Commissions        Tenant  Desc.  Remaining Balance  MTA  C&W -Tenant
Team   145,422.50(1) MTA  C&W -Agency   87,253.50(1) Total      232,676.00    
       Tenant Improvements/Work Allowances         Tenant  Desc. 
 Remaining Balance  Sam Ash  Work Allowance  $99,952.43  MTA  Remaining
Discretionary Concession   166,752.50  MTA  Additional Discretionary Concession 
 145,422.50(1) Total     $412,127.43 



 



(1) To be paid if and when due under the MTA lease.

 

Exhibit 16(A)(xviii)-1

